Exhibit 10.30

STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.

Agreement of Lease, made as of this 20th day of January in the year 2006,
between J.A.B. Madison Holdings, L.L.C., a New York limited liability company,
having an address at 477 Madison Avenue, New York, NY 10022 party of the first
part, hereinafter referred to as OWNER, and BANKRATE, INC. a ___________
corporation having an address at 11 East 44th Street, Suite 1200, New York, NY
10017 party of the second part, hereinafter referred to as TENANT,

Witnesseth:  Owner hereby leases to Tenant and Tenant hereby hires from Owner a
portion of the Fourth (4th) floor, as more particularly shown on Exhibit A
annexed hereto and made a part hereof (the “demised premises”) in the building
known as 477 Madison Avenue, New York, New York (the “Building”) in the Borough
of Manhattan, City of New York, for the term of ten (10) years and six (6)
months (or until such term shall sooner cease and expire as hereinafter
provided) to commence on the _____ day of _________________ in the year
Commencement Date, and to end on the _____ day of _________________ in the year
Expiration Date (as such terms are herein defined) and both dates inclusive, at
an annual rental rate of as set forth in Article 37 hereof which Tenant agrees
to pay in lawful money of the United States, which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment, in
equal monthly installments in advance on the first day of each month during said
term, at the office of Owner or such other place as Owner may designate, without
any setoff or deduction whatsoever, except that Tenant shall pay the first
______ monthly installment(s) on the execution hereof [INSERT A.] (unless this
lease be a renewal).

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

W/2507703v1

 

--------------------------------------------------------------------------------

 

Exhibit 10.30

Rent:1)  Tenant shall pay the rent as above and as hereinafter provided.

Occupancy:2)  Tenant shall use and occupy the demised premises for executive and
administrative offices and for no other purpose.

Tenant Alterations:

3)  Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent.



W/2507703v1

 

--------------------------------------------------------------------------------

 

 

Subject to the prior written consent of Owner, and to the provisions of this
article, Tenant, at Tenant’s expense, may make alterations, installations,
additions or improvements which are non-structural and which do not affect
utility services or plumbing and electrical lines, in or to the interior of the
demised premises [INSERT 1] by using contractors or mechanics first approved in
each instance by Owner.  Tenant shall, before making any alterations, additions,
installations or improvements at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certify- of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner, and Tenant
agrees to carry, and will cause Tenant’s contractors and sub-contractors to
carry, such worker’s compensation, general liability, personal and property
damage insurance as Owner may [INSERT 2] require. If any mechanic’s lien is
filed against the demised premises, or the building of which the same forms a
part, for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty days thereafter, at Tenant’s expense, by payment or filing
a bond as permitted by law.  All fixtures and all paneling, partitions, railings
and like installations, installed in the demised premises at any time, either by
Tenant or by Owner on Tenant’s behalf, shall, upon installation, become the
property of Owner and shall remain upon and be surrendered with the demised
premises unless Owner, by notice to Tenant no later than twenty days prior to
the date fixed as the termination of this lease, elects to relinquish Owner’s
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the demised premises by Tenant prior to the expiration of the
lease at Tenant’s expense. [INSERT 3] Nothing in this article shall be construed
to give Owner title to, or to prevent Tenant’s removal of, trade fixtures,
moveable office furniture and equipment, but upon removal of same from the
demised premises or upon removal, of other installations as may be required by
Owner, Tenant shall immediately, and at its expense, repair and restore the
demised premises to the condition existing prior to any such installations, and
repair any damage to the  demised premises or the building, due to such removal.
All property permitted or required to be removed by Tenant at the end of the
term remaining in the demised premises after Tenant’s removal shall be deemed
abandoned and may, at the election of Owner, either be retained as Owner’s
property or may be removed from the demised premises by Owner, at Tenant’s
expense.

Maintenance
and
Repairs:

4)  Tenant shall, throughout the term of this lease, take good care of the
demised premises and the fixtures and appurtenances therein.  Tenant shall be



-  3  -

--------------------------------------------------------------------------------

 

 

responsible for all damage or injury to the demised premises or any other part
of the building and the systems and equipment thereof, whether requiring
structural or non-structural repairs caused by, or resulting from, carelessness,
omission, neglect or improper conduct of Tenant, Tenant’s subtenants, agents,
employees, invitees or licensees, or which arise out of any work, labor, service
or equipment done for, or supplied to, Tenant or any subtenant, or arising out
of the installation, use or operation of the property or equipment of Tenant or
any subtenant.  Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture and
equipment.  Tenant shall promptly make, at Tenant’s expense, all repairs in and
to the demised premises for which Tenant is responsible, using only the
contractor for the trade or trades in question, selected from a list of at least
two contractors per trade submitted by Owner [INSERT 4].  Any other repairs in
or to the building or the facilities and systems thereof, for which Tenant is
responsible, shall be performed by Owner at the Tenant’s expense.  Owner shall
maintain in good working order and repair the exterior and the structural
portions of the building, including the structural portions of the demised
premises, and the public portions of the building interior and the building
plumbing, electrical, heating, and ventilating systems (to the extent such
systems presently exist) serving the demised premises.  Tenant agrees to give
prompt notice of any defective condition in the demised premises for which Owner
may be responsible hereunder.  There shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner or others
making repairs, alterations, additions or improvements in or to any portion of
the building or the demised premises, or in and to the fixtures, appurtenances
or equipment thereof.  It is specifically agreed that Tenant shall not be
entitled to any setoff or reduction of rent by reason of any failure of Owner to
comply with the covenants of this or any other article of this lease.  Tenant
agrees that Tenant’s sole remedy at law in such instance will be by way of an
action for damages for breach of contract.  The provisions of this Article 4
shall not apply in the case of fire or other casualty, which are dealt with in
Article 9 hereof.

Window
Cleaning:

5)  Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section

202 of the Labor Law or any other applicable law, or of the Rules of the Board
of Standards and Appeals, or of any other Board or body having or asserting
jurisdiction.

Requirements
of Law,
Fire Insurance,
Floor Loads:

6)  Prior to the commencement of the lease term, if Tenant is then in
possession, and at all times thereafter, Tenant, at Tenant’s sole cost and
expense, shall promptly comply with all present and future laws, orders and



-  4  -

--------------------------------------------------------------------------------

 

 

regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all orders, rules and regulations of the New York Board of Fire
Underwriters, Insurance Services Office, or any similar body which shall impose
any violation, order or duty upon Owner or Tenant with respect to the demised
premises [INSERT 5] whether or not arising out of Tenant’s use or manner of use
thereof, (including Tenant’s permitted use) or, with respect to the building if
arising out of Tenant’s use or manner of use of the demised premises or the
building (including the use permitted under the lease). Nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has, by
its manner of use of the demised premises or method of operation therein,
violated any such laws, ordinances, orders, rules, regulations or requirements
with respect thereto.  Tenant may, after securing Owner to Owner’s satisfaction
against all damages, interest, penalties and expenses, including, but not
limited to, reasonable attorneys’ fees, by cash deposit or by surety bond in an
amount and in a company satisfactory to Owner, contest and appeal any such laws,
ordinances, orders, rules, regulations or requirements provided same is done
with all reasonable promptness and provided such appeal shall not subject Owner
to prosecution for a criminal offense, or constitute a default under any lease
or mortgage under which Owner may be obligated, or cause the demised premises or
any part thereof to be condemned or vacated. Tenant shall not do or permit any
act or thing to be done in or to the demised premises which is contrary to law,
or which will invalidate or be in conflict with public liability, fire or other
policies of insurance at any time carried by or for the benefit of Owner with
respect to the demised premises or the building of which the demised premises
form a part, or which shall or might subject Owner to any liability or
responsibility to any person, or for property damage.  Tenant shall not keep
anything in the demised premises, except as now or hereafter permitted by the
Fire Department, Board of Fire Underwriters, Fire Insurance Rating Organization
or other  authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
[INSERT 6] effect prior to the commencement of Tenant’s occupancy. Tenant shall
pay all costs, expenses, fines, penalties, or damages, which may be imposed upon
Owner by reason of Tenant’s failure to comply with the provisions of this
article, and if by reason of such failure the fire insurance rate shall, at the
beginning of this lease, or at any time thereafter, be higher than it otherwise
would be, then, Tenant shall reimburse Owner, as additional rent hereunder, for
that portion of all fire insurance premiums thereafter paid by Owner which shall
have been charged because of such failure by Tenant. In any action or proceeding
wherein Owner and Tenant are parties, a schedule or “make-up” of rate for the
building or the demised premises issued by the New York Fire Insurance Exchange,
or other body making fire insurance rates applicable to said premises shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to said premises.  Tenant
shall not place a load upon any floor of the demised premises exceeding the
floor load per square foot area which it was designed to carry and which is
allowed by law.  Owner reserves the right to prescribe the weight and position
of all safes, business machines and mechanical equipment.  Such installations
shall be placed and maintained by Tenant, at Tenant’s expense, in settings
sufficient, in Owner’s judgment, to absorb and prevent vibration, noise and
annoyance.



-  5  -

--------------------------------------------------------------------------------

 

 

Subordination:7)  This lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which the demised premises are a part, and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages.  This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part.  In confirmation of such
subordination, Tenant shall from time to time execute promptly any certificate
that Owner may request.

Property
Loss, Damage
Reimbursement
Indemnity:

8)  Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of or damage
to any property of

Tenant by theft or otherwise, nor for any injury or damage to persons or
property resulting from any cause of whatsoever nature, unless caused by, or due
to, the negligence of Owner, its agents, servants or employees.  Owner or its
agents will not be liable for any such damage caused by other tenants or persons
in, upon or about said building, or caused by operations in construction of any
private, public or quasi public work.  If at any time any windows of the demised
premises are temporarily closed, darkened or bricked up (or permanently closed,
darkened or bricked up, if required by law) for any reason whatsoever including,
but not limited to, Owner’s own acts, Owner shall not be liable for any damage
Tenant may sustain thereby, and Tenant shall not be entitled to any compensation
therefor, nor abatement or diminution of rent, Fan eviction.  Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims, costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorneys’ fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant’s agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant, Tenant’s
agents, contractors, employees, invitees or licensees. Tenant’s liability under
this lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of any subtenant.  In case any action
or proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
be unreasonably withheld.

Destruction,
Fire and Other
Casualty:

9)  (a) If the demised premises of any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate notice thereof to Owner, and



-  6  -

--------------------------------------------------------------------------------

 

 

this lease shall continue in full force and effect except as hereinafter set
forth.  (b) If the demised premises are partially damaged or rendered partially
unusable by fire or other casualty, the damages thereto shall be repaired by,
and at the expense of, Owner, and the rent and other items of additional rent,
until such repair shall be substantially completed, shall be apportioned from
the day following the casualty, according to the part of the demised premises
which is usable.  (c) If the demised premises are totally damaged or rendered
wholly unusable by fire or other casualty, then the rent and other items of
additional rent, as hereinafter expressly provided, shall be proportionately
paid up to the time of the casualty, and thenceforth shall cease until the date
when the demised premises shall have been repaired and restored by Owner (or if
sooner reoccupied in part by Tenant then rent shall be apportioned as provided
in subsection (b) above), subject to Owner’s right to elect not to restore the
same as hereinafter provided. (d) If the demised premises are rendered wholly
unusable or (whether or not the demised premises are damaged in whole or in
part) if the building shall be so damaged that Owner shall decide to demolish it
or to rebuild it, then, in any of such events, Owner may elect to terminate this
lease by written notice to Tenant, given within ninety (90) days after such fire
or casualty, or thirty (30) days after adjustment of the insurance claim for
such fire or casualty, whichever is sooner, specifying a date for the expiration
of the lease, which date shall not be more than sixty (60) days after the giving
of such notice, and upon the date specified in such notice the term of this
lease shall expire as fully and completely as if such date were the date set
forth above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to
Landlord’s [INSERT 7] rights and remedies against Tenant under the lease
provisions in effect prior to such termination, and any rent owing shall be paid
up to such date, and any payments of rent made by Tenant which were on account
of any period subsequent to such date shall be returned to Tenant. Unless Owner
shall serve a termination notice as provided for herein, Owner shall make the
repairs and restorations under the conditions of (b) and (c) hereof, with all
reasonable expedition, subject to delays due to adjustment of insurance claims,
labor troubles and causes beyond Owner’s control.  After any such casualty,
Tenant shall cooperate with Owner’s restoration by removing from the demised
premises as promptly as reasonably possible, all of Tenant’s salvageable
inventory and moveable equipment, furniture, and other property.  Tenant’s
liability for rent shall resume five (5) days after written notice from Owner
that the demised premises are substantially ready for Tenant’s occupancy.
[INSERT 8] (e) Nothing contained hereinabove shall relieve Tenant from liability
that may exist as a result of damage from fire or other
casualty.  Notwithstanding the foregoing, including Owner’s obligation to
restore under subparagraph (e) above, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force and collectible, and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery with respect to subparagraphs (b), (d), and (e) above, against the
other or any one claiming through or under each of them by way of subrogation or
otherwise. The release and waiver herein referred to shall be deemed to include
any loss or damage to the demised premises and/or to any personal property,
equipment, trade fixtures, goods and merchandise located therein.  The foregoing
release and waiver shall be in force only if both releasors’ insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance.  If, and to the extent, that such waiver can be obtained only by
the payment of additional premiums, then the party benefiting from the waiver
shall pay such premium within ten days after written demand or shall be deemed
to have agreed that the party obtaining insurance coverage shall be free of any
further obligation under the provisions hereof with respect to waiver of
subrogation.  Tenant acknowledges that Owner will not carry insurance on
Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements, or appurtenances [INSERT 9] removable by Tenant, and agrees that
Owner will not be obligated to repair any damage thereto or replace the
same.  (f) Tenant hereby waives the provisions of Section 227 of the Real
Property Law and agrees that the provisions of this article shall govern and
control in lieu thereof.



-  7  -

--------------------------------------------------------------------------------

 

 

Eminent Domain:10)  If the whole or any part of the demised premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then, and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding, and Tenant shall
have no claim for the value of any unexpired term of said lease, and assigns to
Owner, Tenant’s entire interest in any such award.  Tenant shall have the right
to make an independent claim to the condemning authority for the value of
Tenant’s moving expenses and personal property, trade fixtures and equipment,
provided Tenant is entitled pursuant to the terms of the lease to remove such
property, trade fixture and equipment at the end of the term, and provided
further such claim does not reduce Owner’s award.

Assignment,
Mortgage,
Etc.:

11)  Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall

shall not assign, mortgage or encumber this agreement, nor underlet, or suffer
or permit the demised premises or any part thereof to be used by others, without
the prior written consent of Owner in each instance.  Transfer of the majority
of the stock of a corporate Tenant or the majority partnership interest of a
partnership Tenant shall be deemed an assignment.  If this lease be assigned, or
if the demised premises or any part thereof be underlet or occupied by anybody
other than Tenant, Owner may, after default by Tenant, collect rent from the
assignee, undertenant or occupant, and apply the net amount collected to the
rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Owner to an assignment or underletting shall not in
any wise be construed to relieve Tenant from obtaining the express consent in
writing of Owner to any further assignment or underletting.

Electric Current:12)  Rates and conditions in respect to submetering or rent
inclusion, as the case may be, to be added in RIDER attached hereto.  Tenant
covenants and agrees that at all times its use of electric current shall not
exceed the capacity of existing feeders to the building or the risers or wiring
installation, and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building.  The change at any time
of the character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.

Access to
Premises:

13)  Owner or Owner’s agents shall have the right (but shall not be obligated)
to enter the demised premises in any emergency at any time,



-  8  -

--------------------------------------------------------------------------------

 

 

and, at other reasonable times, to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to the demised premises or to any other portion of the building or
which Owner may elect to perform.  Tenant shall permit Owner to use and maintain
and replace pipes and conduits in and through the demised premises and to erect
new pipes and conduits therein, provided they are concealed within the walls,
floor, or ceiling.  Owner may, during the progress of any work in the demised
premises, take all necessary materials and equipment into said premises without
the same constituting an eviction, nor shall the Tenant be entitled to any
abatement of rent while such work is in progress, nor to any damages by reason
of loss or interruption of business or otherwise. [INSERT 10] Throughout the
term hereof, Owner shall have the right to enter the demised premises at
reasonable hours [INSERT 11] for the purpose of showing the same to prospective
purchasers or mortgagees of the building, and during the last six months of the
term, for the purpose of showing the same to prospective tenants.  If Tenant is
not present to open and permit an entry into the demised premises, Owner or
Owner’s agents may enter the same whenever such entry may be necessary or
permissible by master key or forcibly [INSERT 12] and provided reasonable care
is exercised to safeguard Tenant’s property, such entry shall not render Owner
or its agents liable therefor, nor in any event shall the obligations of Tenant
hereunder be affected.  If during the last month of the term Tenant shall have
removed all or substantially all of Tenant’s property therefrom, Owner may
immediately enter, alter, renovate or redecorate the demised premises without
limitation or abatement of rent, or incurring liability to Tenant for any
compensation, and such act shall have no effect on this lease or Tenant’s
obligations hereunder.

Vault, Vault
Space, Area:

14)  No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building,

is leased hereunder, anything contained in or indicated on any sketch, blue
print or plan, or anything contained elsewhere in this lease to the contrary
notwithstanding.  Owner makes no representation as to the location of the
property line of the building.  All vaults and vault space and all such areas
not within the property line of the building, which Tenant may be permitted to
use and/or occupy, is to be used and/or occupied under a revocable license, and
if any such license be revoked, or if the amount of such space or area be
diminished or required by any federal, state or municipal authority or public
utility, Owner shall not be subject to any liability, nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
revocation, diminution or requisition be deemed constructive or actual eviction.
 Any tax, fee or charge of municipal authorities for such vault or area shall be
paid by Tenant.



-  9  -

--------------------------------------------------------------------------------

 

 

Occupancy:15)  Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. [INSERT 13] Tenant has inspected the demised
premises and accepts them as is, subject to the riders annexed hereto with
respect to Owner’s work, if any.  In any vent, Owner makes no representation as
to the condition of the demised premises, and Tenant agrees to accept the same
subject to violations, whether or not of record.

Bankruptcy:16)  (a)  Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events:  (1) the commencement of a case in bankruptcy
or under the laws of any state naming Tenant as the debtor; or (2) the making by
Tenant of an assignment or any other arrangement for the benefit of creditors
under any state statute.  Neither Tenant nor any person claiming through or
under Tenant, or by reason of any statute or order of court, shall thereafter be
entitled to possession of the premises demised but shall forthwith quit and
surrender the demised premises.  If this lease shall be assigned in accordance
with its terms, the provisions of this Article 16 shall be applicable only to
the party then owning Tenant’s interest in this lease.

(b)  it is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period.  In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum.  If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting.  Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.



-  10  -

--------------------------------------------------------------------------------

 

 

Default:17)  (1) If Tenant defaults in fulfilling any of the covenants of this
lease other than [INSERT 14] the covenants for the payment of rent or additional
rent; or if the demised premises become vacant or deserted; or if any execution
or attachment shall be issued against Tenant or any of Tenant’s property,
whereupon the demised premises shall be taken or occupied by someone other than
Tenant; or if this lease be rejected under §365 of Title 11 of the U.S. Code
(Bankruptcy Code); or if Tenant shall fail to move into or take possession of
the demised premises within thirty (30) days after the commencement of the term
of this lease,  then, in any one or more of such events, upon Owner serving a
written fifteen (15) days notice upon Tenant specifying the nature of said
default, and upon the expiration of [INSERT 15] said fifteen (15) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said fifteen (15) day period [INSERT 16],
and if Tenant shall not have diligently commenced curing such default within
such fifteen (15) day period, and shall not thereafter with reasonable diligence
and in good faith, proceed to remedy or cure such default, then Owner may serve
a written five (5) days notice of cancellation of this lease upon Tenant, and
upon the expiration of said five (5) days this lease and the term thereunder
shall end and expire as fully and completely as if the expiration of such five
(5) day period were the day herein definitely fixed for the end and expiration
of this lease and the term thereof, and Tenant shall then quit and surrender the
demised premises to Owner, but Tenant shall remain liable as hereinafter
provided.

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end.  If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

Remedies of
Owner and
Waiver of
Redemption:

18)  In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent shall become due thereupon and be
paid up to the time of



-  11  -

--------------------------------------------------------------------------------

 

 

of such re-entry, dispossess and/or expiration, (b) Owner may re-let the demised
premises or any parts thereof, either in the name of Owner or otherwise, for a
term or terms, which mat at Owner’s option be less than or exceed the period
which would otherwise have constituted the balance of the term of this lease,
and may grant concessions or free rent or charge a higher rental than that in
this lease, and/or (c) Tenant or the legal representatives of Tenant shall also
pay to Owner as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
rent hereby reserved and/or covenanted to be paid and the net amount, if any, of
the rents collected on account of the lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease.  The failure of Owner to re-let the demised premises,
or any part or parts thereof, shall not release or affect Tenant’s liability for
damages.  In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorneys’ fees, brokerage, advertising and for
keeping the demised premises in good order or for preparing the same for
re-letting.  Any such liquidated damages shall be paid in monthly installments
by Tenant on the rent day specified in this lease, and any suit brought to
collect the amount of the deficiency for any month shall not prejudice in any
way the rights of Owner to collect the deficiency for any subsequent month by a
similar proceeding.  Owner, in putting the demised premises in good order or
preparing the same for re-rental may, at Owner’s option, make such alterations,
repairs, replacements, and/or decorations in the demised premises as Owner, in
Owner’s sole judgement, considers advisable and necessary for the purpose of
re-letting the demised premises, and the making of such alterations, repairs,
replacements, and/or decorations shall not operate or be construed to release
Tenant from liability hereunder as aforesaid.  Owner shall in no event be liable
in any way whatsoever for failure to re-let the demised premises, or in the
event that the demised premises are re-let, for failure to collect the rent
thereof under such re-letting, and in no event shall Tenant be entitled to
receive any excess, if any, of such net rents collected over the sums payable by
Tenant to Owner hereunder.  In the event of a breach or threatened breach by
Tenant or any of the covenants or provisions hereof, Owner shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity as
if re-entry, summary proceedings and other remedies were not herein provided
for.  Mention in this lease of any particular remedy, shall not preclude Owner
from any other remedy, in law or in equity.  Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant being evicted or dispossessed for any cause, or in the event
of Owner obtaining possession of the demised premises, by reason of the
violation by Tenant of any of the covenants and conditions of this lease, or
otherwise.

Fees and
Expenses:

19)  If Tenant shall default in the observance or performance of any term



-  12  -

--------------------------------------------------------------------------------

 

 

or covenant on Tenant’s part to be observed or performed under, or by virtue of,
any of the terms or provisions in any article of this lease, after notice, if
required, and upon expiration of any applicable grace period, if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately, or at any time thereafter and without notice, perform the
obligation of Tenant thereunder.  If Owner, in connection with the foregoing, or
in connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment of money,
including but not limited to reasonable attorneys’ fees, in instituting,
prosecuting or defending any action or proceeding, and prevails in any such
action or proceeding, then Tenant will reimburse Owner for such sums so paid, or
obligations incurred, with interest and costs.  The foregoing expenses incurred
by reason of Tenant’s default shall be deemed to be additional rent hereunder,
and shall be paid by Tenant to Owner within ten (10) days of rendition of any
bill or statement to Tenant therefor.  If Tenant’s lease term shall have expired
at the time of making such expenditures or incurring of such obligations, such
sums shall be recoverable by Owner, as damages.

Building
Alterations
and
Management:

20)  Owner shall have the right at any time without the same constituting an
eviction and without incurring liability to Tenant therefor, to change the
arrangement and / or location of public

entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the building, and to change the name, number or
designation by which the building may be known.  There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
other Tenants making any repairs in the building or any such alterations,
additions and improvements.  Furthermore, Tenant shall not have any claim
against Owner by reason of Owner’s imposition of such controls of the manner of
access to the building by Tenant’s social or business visitors as the Owner may
deem necessary for the security of the building and its occupants.

No
Representations
Owner:

21)  Neither Owner nor Owner’s agents have made any representations or promises
with respect to the by physical condition of the building, the



-  13  -

--------------------------------------------------------------------------------

 

 

land upon which it is erected or the demised premises, the rents, leases,
expenses of operation or any other matter or thing affecting or related to the
demised premises, except as herein expressly set forth, and no rights, easements
or licenses are acquired by Tenant by implication or otherwise, except as
expressly set forth in the provisions of this lease.  Tenant has inspected the
building and the demised premises and is thoroughly acquainted with their
condition and agrees to take the same “as is”, and acknowledges that the taking
of possession of the demised premises by Tenant shall be conclusive evidence
that the said premises and the building of which the same form a part were in
good and satisfactory condition at the time such possession was so taken, except
as to latent defects.  All understandings and agreements heretofore made between
the parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

End of Term:22)  Upon the expiration or other termination of the term of this
lease, Tenant shall quit and surrender to Owner the demised premises,
“broom-clean”, in good order and condition, ordinary wear and damages which
Tenant is not required to repair as provided elsewhere in this lease excepted,
and Tenant shall remove all its property.  Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease.  If the last day of the term of this lease or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.

Quiet Enjoyment:23)  Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 31 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.

Failure to Give
Possession:

24)  If Owner is unable to give possession of the demised premises on the date
of  the commencement  of  the



-  14  -

--------------------------------------------------------------------------------

 

 

term hereof because of the holding-over or retention of possession of any
tenant, undertenant or occupants, or if the demised premises are located in a
building being constructed, because such building has not been sufficiently
completed to make the demised premises ready for occupancy, or because of the
fact that a certificate of occupancy has not been procured, or for any other
reason, Owner shall not be subject to any liability for failure to give
possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any wise to extend
the term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
construction) until after Owner shall have given Tenant written notice that the
Owner is able to deliver possession in condition required by this lease. If
permission is given to Tenant to enter into possession of the demised premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in the preamble to this lease.  The
provisions of this article are intended to constitute “an express provision to
the contrary” within the meaning of Section 223-a of the New York Real Property
Law.

No Waiver:25)  The failure of Owner to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this lease
or of any of the Rules or Regulations set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation.  The
receipt by Owner of rent and/or additional rent with knowledge of the breach of
any covenant of this lease shall not be deemed a waiver of such breach, and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be in writing signed by Owner.  No payment by Tenant or receipt by Owner
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance of such rent
or pursue any other remedy in this lease provided.  No act or thing done by
Owner or Owner’s agents during the term hereby demised shall be deemed an
acceptance of a surrender of the demised premises and no agreement to accept
such surrender shall be valid unless in writing signed by Owner.  No employee of
Owner or Owner’s agent shall have any power to accept the keys of said premises
prior to the termination of the lease, and the delivery of keys to any such
agent or employee shall not operate as a termination of the lease or a surrender
of the demised premises.



-  15  -

--------------------------------------------------------------------------------

 

 

Waiver of Trial
by Jury:

26)  It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they

hereby do, waive trial by jury in any action proceeding or counterclaim brought
by either of the parties hereto against the other (except for personal injury or
property damage) on any matters whatsoever arising out of, or in any way
connected with, this lease, the relationship of Owner and Tenant, Tenant’s use
of, or occupancy of, the demised premises, and any emergency statutory or any
other statutory remedy. It is further mutually agreed that in the event Owner
commences any proceeding or action for possession, including a summary
proceeding for possession of the demised premises, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding, including
a counterclaim under Article 4, except for statutory mandatory counterclaims.

Inability to Perform:

27)  This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and

agreements hereunder on part of Tenant to be performed shall in no wise be
affected, impaired or excused because Owner is unable to fulfill any of its
obligations under this lease, or to supply, or is delayed in supplying, any
service expressly or impliedly to be supplied, or is unable to make, or is
delayed in making, any repair, additions, alterations, or decorations, or is
unable to supply, or is delayed in supplying, any equipment, fixtures or other
materials, if Owner is prevented or delayed from so doing by reason of strike or
labor troubles or any cause whatsoever including, but not limited to, government
preemption or restrictions, or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency, or by reason of the
conditions which have been or are affected, either directly or indirectly, by
war or other emergency.

Bills and
Notices:

28)  Except as otherwise in this lease provided, a bill, statement, notice or
communication which Owner may desire or be required to give  to Tenant,

shall be deemed sufficiently given or rendered if, in writing, delivered to
Tenant personally or sent by registered or certified mail addressed to Tenant at
the building of which the demised premises form a part, or at the last known
residence address or business address of Tenant, or left at any of the aforesaid
premises addressed to Tenant, and the time of the rendition of such bill or
statement and of the giving of such notice or communication shall be deemed to
be the time when the same is delivered to Tenant, mailed, or left at the
premises as herein provided. [INSERT 17] Any notice by Tenant to Owner must be
served by registered or certified mail addressed to Owner at the address first
hereinabove given or at such other address as Owner shall designate by written
notice.

Services
Provided by
Owners:

29)  As long as Tenant is not in default under any of the covenants of this
lease beyond the applicable grace period provided in this lease for the  curing
of



-  16  -

--------------------------------------------------------------------------------

 

 

such defaults, Owner shall provide: (a) necessary elevator facilities on
business days from 8 a.m. to 6 p.m. and have one elevator subject to call at all
other times; (b) heat to the demised premises when and as required by law, on
business days from 8 a.m. to 6 p.m.; (c) water for ordinary lavatory purposes,
but if Tenant uses or consumes water for any other purposes or in unusual
quantities (of which fact Owner shall be the sole judge), Owner may install a
water meter at Tenant’s expense, which Tenant shall thereafter maintain at
Tenant’s expense in good working order and repair, to register such water
consumption, and Tenant shall pay for water consumed as shown on said meter as
additional rent as and when bills are rendered; (d) cleaning service [INSERT 18]
for the demised premises on business days at Owner’s expense provided that the
same are kept in order by Tenant. If, however, said premises are to be kept
clean by Tenant, it shall be done at Tenant’s sole expense, in a manner
reasonably satisfactory to Owner, and no one other than persons approved by
Owner shall be permitted to enter said premises or the building of which they
are a part for such purpose.  Tenant shall pay Owner the cost of removal of any
of Tenant’s refuse and rubbish from the building; (e) if the demised premises
are serviced by Owner’s air conditioning/cooling and ventilating system, air
conditioning/cooling will be furnished to Tenant from May 15th through September
30th on business days (Mondays through Fridays, holidays excepted) from 8:00
a.m. to 6:00 p.m., and ventilation will be furnished on business days during the
aforesaid hours except when air conditioning/cooling is being furnished as
aforesaid. If Tenant requires air conditioning/cooling or ventilation for more
extended hours or on Saturdays, Sundays or on holidays, as defined under Owner’s
contract with the International Union of Operating Engineers Local 94, 94A, 94B,
Owner will furnish the same at Tenant’s expense, RIDER to be added in respect to
rates and conditions for such additional service; (f) Owner reserves the right
to stop services of the heating, elevators, plumbing, air-conditioning,
electric, power systems or cleaning or other services, if any, when necessary by
reason of accident, or for repairs, alterations, replacements or improvements
necessary or desirable in the judgment of Owner, for as long as may be
reasonably required by reason thereof. [INSERT 19] If the building of which the
demised premises are a part supplies manually operated elevator service, Owner
at any time may substitute automatic control elevator service and proceed
diligently with alterations necessary therefor without in any wise affecting
this lease or the obligations of Tenant hereunder.

Captions:30)  The Captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this lease nor
the intent of any provisions thereof.



-  17  -

--------------------------------------------------------------------------------

 

 

Definitions:31)  The term “office”, or “offices”, wherever used in this lease,
shall not be construed to mean premises used as a store or stores, for the sale
or display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes, or for manufacturing.  The term “Owner” means a landlord or
lessor, and as used in this lease means only the owner, or the mortgagee in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales of said land or building, or
of said lease, or in the event of a lease of said building, or of the land and
building, the said Owner shall be, and hereby is, entirely freed and relieved of
all covenants and obligations of Owner hereunder, and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser, at any such sale, of the
said lessee of the building, or of the land and building, that the purchaser or
the lessee of the building has assumed and agreed to carry out any and all
covenants and obligations of Owner, hereunder.  The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning.  The term “business days” as used in this lease shall exclude
Saturdays, Sundays and all days as observed by the State or Federal Government
as legal holidays and those designated as holidays by the applicable building
service union employees service contract, [INSERT 20] or by the applicable
Operating Engineers contract with respect to HVAC service.  Wherever it is
expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.

Adjacent
Excavation
Shoring:

32)  If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person

causing or authorized to cause such excavation, a license to enter upon the
demised premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the building, of which demised premises form a
part, from injury or damage, and to support the same by proper foundations,
without any claim for damages or indemnity against Owner, or diminution or
abatement of rent.

Rules and
Regulations:

33)  Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations of
such  other  and further



-  18  -

--------------------------------------------------------------------------------

 

 

reasonable Rules and Regulations as Owner or Owner’s agents may from time to
time adopt.  Notice of any additional Rules or Regulations shall be given in
such manner as Owner may elect.  In case Tenant disputes the reasonableness of
any additional Rules or Regulations hereafter made or adopted by Owner or
Owner’s agents, the parties hereto agree to submit the question of the
reasonableness of such Rules or Regulations for decision [INSERT 21] to the New
York office of the American Arbitration Association, whose determination shall
be final and conclusive upon the parties hereto.  The right to dispute the
reasonableness of any additional Rules or Regulations upon Tenant’s part shall
be deemed waived unless the same shall be asserted by service of a notice, in
writing, upon Owner, within fifteen (15) days after the giving of notice
thereof.  Nothing in this lease contained shall be construed to impose upon
Owner any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease, as against any other tenant, and
Owner shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. [INSERT 22]

Security:34)  Tenant has [INSERT 23] deposited with Owner the sum of $210,432.00
as security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease; it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
lease, including, but not limited to, the payment of rent and additional rent,
Owner may use, apply or retain the whole or any part of the security so
deposited [INSERT 24] to the extent required for the payment of any rent and
additional rent, or any other sum as to which Tenant is in default, or for any
sum which Owner may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this lease,
including but not limited to, any damages or deficiency in the re-letting of the
demised premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Owner. In the event that Tenant shall
fully and faithfully comply with all of the terms, provisions, covenants and
conditions of this lease, the security shall be returned to Tenant after the
date fixed as the end of this lease and after delivery of entire possession of
the demised premises to Owner.  In the event of a sale of the land and building,
or leasing of the building, of which the demised premises form a part, Owner
shall have the right to transfer the security to the vendee or lessee, and Owner
shall thereupon be released by Tenant from all liability for the return of such
security; and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Owner. Tenant further
covenants that it will not assign or encumber, or attempt to assign or encumber,
the monies deposited herein [INSERT 25] as security and that neither Owner nor
its successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.



-  19  -

--------------------------------------------------------------------------------

 

 

Estoppel
Certificate:

35)  Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner, shall execute, acknowledge and deliver to Owner, and/

or to any other person, firm or corporation specified by Owner, a statement
certifying that this lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating [INSERT 26] whether or not there
exists any default by Owner under this lease, and, if so, specifying each such
default.

Successors
and Assigns:

36)  The covenants, conditions and agreements contained in this lease shall bind
and inure to the  benefit  of Owner

and Tenant and their respective heirs, distributees, executors, administrators,
successors, and except as otherwise provided in this lease, their
assigns.  Tenant shall look only to Owner’s estate and interest in the land and
building, for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) against Owner in the event of any default
by Owner hereunder, and no other property or assets of such Owner (or any
partner, member, officer or director thereof, disclosed or undisclosed), shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under, or with respect to, this lease, the
relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of the
demised premises.

 

 

-  20  -

--------------------------------------------------------------------------------

 

Exhibit 10.30

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

Witness for Owner:



Witness for Tenant:



J.A.B. MADISON HOLDINGS, L.L.C.

By:  J.A.B. Madison Management Corp.

By:  /s/ Shira Nadich Levin
Name:  Shira Nadich Levin
Title:  President

BANKRATE INC.

By:  /s/ Robert J. DeFranco
Name:  Robert J. DeFranco
Title:  Senior Vice President

Chief Financial Officer

ACKNOWLEDGEMENT

STATE OF NEW YORK FLORIDA,

SS.:

COUNTY OF PALM BEACH

 

On the 12 day of January in the year 2006, before me, the undersigned, a Notary
Public in and for said State, personally appeared Robert DeFranco, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

/s/  Daphne Batts

NOTARY PUBLIC

[NOTARY PUBLIC STAMP]





W/2507703v1

 

--------------------------------------------------------------------------------

 

 



GUARANTY

FOR VALUE RECEIVED, and in consideration for, and as an inducement to Owner
making the within lease with Tenant, the undersigned guarantees to Owner,
Owner’s successors and assigns, the full performance and observance of all the
covenants, conditions and agreements, therein provided  to be performed and
observed by Tenant, including the “Rules and Regulations” as therein provided,
without requiring any notice of non-payment, non-performance, or non-observance,
or proof, or notice, or demand, whereby to charge the undersigned therefor, all
of which the undersigned hereby expressly waives and expressly agrees that the
validity of this agreement and the obligations of the guarantor hereunder shall
in no wise be terminated, affected or impaired by reason of the assertion by
Owner against Tenant of any of the rights or remedies reserved to Owner pursuant
to the provisions of the within lease. The undersigned further covenants and
agrees that this guaranty shall remain and continue in full force and effect as
to any renewal, modification or extension of this lease and during any period
when Tenant is occupying the demised premises as a “statutory tenant.”  As a
further inducement to Owner to make this lease, and in consideration thereof,
Owner and the undersigned covenant and agree that in any action or proceeding
brought by either Owner or the undersigned against the other on any matters
whatsoever arising out of, under, or by virtue of, the terms of this lease or of
this guarantee, that Owner and the undersigned shall and do hereby waive trial
by jury.

Dated in the year


Guarantor


Witness


Guarantor’s Residence


Business Address


Firm Name

STATE OF NEW YORK,)      ss.:

COUNTY OF )

On the                 day of                           in the year       
before me, the undersigned, a Notary Public in and for said State, personally
appeared                                                          , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individuals(s) acted,
executed the instrument.



Notary Public

 

-  22  -

--------------------------------------------------------------------------------

 

Exhibit 10.30

IMPORTANT -- PLEASE READ

 

RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 33.

1.The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner.  There
shall not be used in any space, or in the public hall of the building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and sideguards.  If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.

2.The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

3.No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

4.No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.

5.No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premise if the
same is visible from the outside of the demised premises without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises.  In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and



-  23  -

--------------------------------------------------------------------------------

 

 

may charge the expense incurred by such removal to Tenant.  Interior signs on
doors and directory tablet shall be inscribed, painted or affixed for Tenant by
Owner at the expense of Tenant, and shall be of a size, color and style
acceptable to Owner.

6.Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form a part.  No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct.  Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.

7.No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by any Tenant, nor shall any changes be made in existing locks or
mechanism thereof.  Tenant must, upon termination of his Tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.

8.Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Owner.  Owner reserves the right to
inspect all freight to be brought into the building and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, or which these Rules and Regulations are a part.

9.Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.

10.Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner.  Owner will furnish passes to
persons for whom any Tenant requests same in writing.  Tenant shall be
responsible for all persons for whom he requests such pass, and shall be liable
to Owner for all acts of such persons.  Tenant shall not have a claim against
Owner by reason of Owner excluding from the building any person who does not
present such pass.

11.Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.





-  24  -

--------------------------------------------------------------------------------

 

 

12.Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors to permeate in, or
emanate from, the demised premises.

13.If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Owner with respect to such services.  If Tenant requires
air conditioning or ventilation after the usual hours, Tenant shall give notice
in writing to the building superintendent prior to 3:00 p.m. in the case of
services required on weekdays, and prior to 3:00 p.m. on the day prior in case
of after hours service required on weekends or on holidays.  Tenant shall
cooperate with Owner in obtaining maximum effectiveness of the cooling system by
lowering and closing venetian blinds and/or drapes and curtains when the sun’s
rays fall directly on the windows of the demised premises.

14.Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent.  If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.

 





-  25  -

--------------------------------------------------------------------------------

 

 

15.Refuse and Trash.  (1) Compliance by Tenant.  Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash.  Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law.  Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner.  Such separate receptacles may, at Owner’s option,
be removed from the demised premises in accordance with a collection schedule
prescribed by law.  Tenant shall remove, or cause to be removed by a contractor
acceptable to Owner, at Owner’s sole discretion, such items as Owner may
expressly designate.  (2) Owner’s Rights in Event of Noncompliance.  Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or
(b) which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner.  Tenant shall
pay all costs, expenses, fines, penalties, or damages that may be imposed on
Owner or Tenant by reason of Tenant’s failure to comply with the provisions of
this Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 

-  26  -

--------------------------------------------------------------------------------

 

Exhibit 10.30

Address

Premises

 

TO

[STANDARD FORM OF OFFICE LEASE LOGO]

 

Datedin the year

Rent Per Year

Rent Per Month

Term
From
To

Drawn by

Checked by

Entered by

Approved by

 

-  27  -

--------------------------------------------------------------------------------

 

Exhibit 10.30

INSERTS ANNEXED TO AND FORMING A PART
OF PRINTED FORM OF LEASE DATED AS OF
JANUARY 20, 2006 BETWEEN J.A.B. MADISON
HOLDINGS, L.L.C., AS OWNER, AND BANKRATE,
INC., AS TENANT, COVERING A PORTION OF
THE FOURTH (4TH) FLOOR AT 477 MADISON
AVENUE, NEW YORK, NEW YORK

A.(which first monthly installment shall be applied towards the fixed rent
immediately due after the expiration of any abatement of fixed rent provided for
hereunder).

1.which approval shall not be unreasonably withheld, conditioned or delayed.

2.reasonably

3.Notwithstanding foregoing, Tenant shall not be required to remove Owner’s Work
(as hereinafter defined).

4.provided such contractors’ rates are commercially reasonable.

5.(all of the foregoing, collectively, “Requirements”)

6.which would otherwise be in effect.

7.Owner’s

8.If more than 50% of the demised premises shall be damaged by fire or other
casualty during the last year of the term of this Lease, either Owner or Tenant
may, upon not less than 60 days written notice to the other, cancel and
terminate this Lease as of the date set forth in such notice, as if such date
were the stated Expiration Date of this Lease, and, in such event, Owner shall
have no duty to repair and/or restore the demised premises.

9.made by or for the benefit of

10.Owner shall use reasonable efforts to minimize interference with Tenant’s
business while performing such work and shall use reasonable efforts to have
such work performed expeditiously and with due diligence, but, notwithstanding
the foregoing, Owner shall not be required to utilize overtime labor or pay
overtime wages in connection therewith.

11.and upon reasonable notice (which may be oral)

12.in an emergency

13.Owner shall not modify the certificate of occupancy now in effect for the
Building so as to prohibit office use of the demised premises.

14.including



1

--------------------------------------------------------------------------------

 

 

15.fifteen (15) days in the case of any default not involving the payment of
money or seven (7) days in the case of any default involving the payment of
money,

16.the aforesaid fifteen (15) day period (it being acknowledged and agreed by
Tenant that any default in the payment of fixed rent and/or additional rent can
be completely cured within said seven (7) day period)

17.A courtesy copy of any default notice to Tenant shall also be sent in like
manner to The Law Offices of David Skrilow, 551 Fifth Avenue, Suite 1114, New
York New York, attn:  David Skrilow, Esq., but in no event shall such courtesy
copy be deemed a requirement of a default notice.

18.in accordance with Exhibit C annexed hereto and made a part hereof

19.Owner shall use reasonable efforts to minimize interference with Tenant’s
business while making such repairs, alterations, replacements or improvements
and shall use reasonable efforts to have the same performed expeditiously and
with due diligence but, notwithstanding the foregoing, Owner shall not be
required to utilize overtime labor or pay overtime wages in connection
therewith.

20.or by local 32B-32J, Building Service Employees Union, AFL-CIO, or any
successor thereto,

21.by informal arbitration pursuant to Article 45 hereof.

22.Owner shall not unreasonably discriminate against Tenant in its application
of Rules and Regulations.

23.delivered to Owner a letter of credit in

24.delivered

25.letter of credit delivered hereunder

26.to Tenant’s knowledge

 

 

2

--------------------------------------------------------------------------------

 

Exhibit 10.30

RIDER attached to and forming part of LEASE dated as of November 23, 2005
between J.A.B. MADISON HOLDINGS, L.L.C., Owner, and BANKRATE, INC., Tenant
PREMISES:  477 Madison Avenue; A Portion of the Fourth (4th) Floor



37.Application of this Rider

A.Rider Provisions Paramount.  If and to the extent that any of the provisions
of this Rider conflict or are otherwise inconsistent with any of the preceding
printed provisions of this Lease, or of the Rules and Regulations attached to
this Lease as Exhibit “B”, whether or not such inconsistency is expressly noted
in this Rider, the provisions of this Rider shall prevail, and in case of
inconsistency with said Rules and Regulations, shall be deemed a waiver of such
Rules and Regulations with respect to Tenant to the extent of such
inconsistency.

B.Additional Definitions.  For the purpose of this Lease and all agreements
supplemental to this Lease, and all communications with respect thereto, unless
the context otherwise requires:

(1)The term “fixed rent” shall mean rent consisting of base rent (inclusive of
ERIF, as hereinafter defined) at the annual rate of:

(a)Four Hundred Twenty Thousand Eight Hundred Sixty-Four and 00/100 Dollars
($420,864.00) per annum (i.e., $35,072.00 per month) for the period (the “First
Rental Period”) commencing on the Commencement Date and continuing through and
including the last day of the calendar month in which the third (3rd)
anniversary of the Commencement Date occurs; and

(b)Four Hundred Forty-Seven Thousand One Hundred Sixty-Eight and 00/100 Dollars
($447,168.00) per annum (i.e., $37,264.00 per month) for the period (the “Second
Rental Period”) commencing on the first day following the last day of the First
Rental Period and continuing through and including the last day of the calendar
month in which the seventh (7th) anniversary of the Commencement Date occurs;
and

(c)Four Hundred Sixty-Four Thousand Seven Hundred Four and 00/100 Dollars
($464,704.00) per annum (i.e., $38,725.33 per month) for the period commencing
on the first day following the last day of the Second Rental Period and
continuing through and including the Expiration Date.

(2)The term “additional rent” shall mean all sums of money, other than fixed
rent, as shall become due and payable from Tenant to Owner hereunder, and Owner
shall have the same remedies therefor as for a default in payment of fixed rent.

(3)The terms “rent” and “rents” shall mean and include fixed rent and/or
additional rent and/or escalation rent hereunder.



1

--------------------------------------------------------------------------------

 

 

(4)The term “Commencement Date” shall mean the earlier of the day Owner’s Work
(as hereinafter defined) is substantially completed or the day Tenant first
occupies all or any part of the demised premises for the conduct of business and
the term “Expiration Date” shall mean the last day of the calendar month in
which occurs the date that is ten (10) years and six (6) months after the
Commencement Date.  Owner shall expeditiously complete any Punch list Work (As
hereinafter defined).  Within ten (10) days after request by Owner, Tenant shall
execute and deliver to Owner a certificate confirming the Commencement Date and
Expiration Date.  In no event shall Owner’s failure to request any such
certificate or Tenant’s failure or refusal to execute any such certificate in
any way affect this Lease, the term hereof or any of Tenant’s obligations
hereunder including, without limitation, Tenant’s obligation to pay the rents
herein reserved and to perform all of the other covenants and agreements herein
set forth.

Owner shall use reasonable efforts to substantially complete Owner’s Work on or
before April 15, 2006.  Notwithstanding the foregoing, if Owner shall be unable
to substantially complete Owner’s Work by such date, no such failure shall in
any wise affect the validity of this Lease or the obligations of Tenant
hereunder or give right to any claim for damages by Tenant or claim for
rescission of this Lease, nor shall the same be construed in any wise to extend
the term of this Lease.  Notwithstanding anything contained herein to the
contrary, in the event that Owner cannot substantially complete Owner’s Work on
or before the date that is six (6) months after the date this Lease is mutually
executed and delivered to Tenant, and provided Tenant is not responsible for
Owner’s inability to substantially complete Owner’s Work, Tenant may elect to
terminate this Lease after said six (6) month period but at any time prior to
the substantial completion of Owner’s Work by giving a written termination
notice to Owner and upon delivery of such termination notice this Lease shall
terminate and thereupon neither party shall have any liability or obligation to
the other.

(5)Provided Tenant is not in default of the terms and provisions of this Lease
beyond the expiration of all applicable notice and cure periods, the fixed rent
payable hereunder shall be abated for the first six (6) months of the term
hereof.  Anything contained herein to the contrary notwithstanding, if Tenant,
at any time during the Term of this Lease, after Tenant has been granted all or
a portion of the rent abatement or rent credit described herein, breaches any
covenant, condition or provision of this Lease and fails to cure such breach
within any applicable grace period, and provided that this Lease is terminated
by Owner because of such default, then, in addition to all other damages and
remedies herein provided and to which Owner may otherwise be entitled, the fixed
rent so abated shall be amortized on a straight-line basis over the term hereof,
and Owner shall also be entitled to the repayment of the unamortized portion of
any rent abatement or rent credit theretofore enjoyed by Tenant, which sum shall
be deemed additional rent hereunder and shall be due upon demand by Owner.  The
obligation of Tenant to pay such additional rent (or damages) to Owner shall
survive the expiration or sooner termination of the Term of this Lease.

(6)Any provision in this Lease that one party or the other or both shall do or
not do or shall cause or permit or not cause or permit a particular act,
condition or circumstance shall be deemed to mean that such party so covenants
or both parties so covenant, as the case may be.  Tenant’s obligations hereunder
shall be construed in every instance as conditions as well as covenants.  Such
provisions shall be deemed to mean that if the performance of the



2

--------------------------------------------------------------------------------

 

 

covenant will involve incurrence of expense such expense shall be borne by the
party responsible for such performance except where this Lease expressly
provides otherwise.

(7)The term “Tenant” shall mean Tenant herein named or any permitted assignee or
other successor in interest (immediate or remote) of Tenant herein named, when
Tenant herein named or such assignee or other successor in interest as the case
may be is in possession of the demised premises as owner of the Tenant’s estate
and interest granted by this Lease.

(8)All references in this Lease to numbered Articles and lettered Exhibits are
references to Articles of this Lease and Exhibits annexed to (and thereby made
part of) this Lease, as the case may be, unless expressly otherwise designated
in the context.

(9)The words “include”, “including” and “such as” shall each be construed as if
followed by the phrase “without being limited to”.  The words “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import shall be construed
to refer to this Lease as a whole and not to any particular Article or
subdivision thereof unless expressly so stated.  The rule of ejusdem generis
shall not be applicable to limit a general statement following or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.  Words and phrases used in the singular shall be deemed
to include the plural and vice versa and nouns and pronouns used in any
particular gender shall be deemed to include any other gender, as the sense of
the context may permit.

(10)The term “Applicable Rate” shall mean the lesser of (a) two (2) percentage
points above the then current rate of interest publicly announced from time to
time by Citibank, N.A., or its successor, as its “prime lending rate” (or such
other term as may be used by Citibank, N.A., from time to time, for the rate
presently referred to as its “prime lending rate”), and (b) the maximum rate
permitted by applicable law.

(11)The term “Tenant’s Proportionate Operating Share” shall mean 3.08%.

(12)The term “Tenant’s Proportionate Tax Share” shall mean 2.96%.

(13)The term “Substantial Completion” or words of similar import shall mean that
the applicable work has been substantially completed in accordance with the
applicable plans, specifications and laws, if any, it being agreed that such
work shall be deemed substantially complete notwithstanding the fact that minor
or insubstantial details of construction or demolition, mechanical adjustment or
decorative items remain to be performed (“Punch List Work”).

C.Some Qualifications of Certain Preceding Printed Articles

(1)Notwithstanding Tenant’s agreement to pay the fixed rent in lawful money
which shall be legal tender, Owner shall accept, subject to collection, and
Tenant shall pay all fixed rent and additional rent falling due under this Lease
by currently dated, unendorsed check of Tenant, payable to Owner or its designed
agent and drawn on a bank or trust company which is a member of the New York
Clearing House.  If Tenant shall default in timely payment of any rent twice in
any period of twenty-four (24) months, and whether or not such default shall be



3

--------------------------------------------------------------------------------

 

 

cured, Owner, may by notice given to Tenant at any time thereafter, require
Tenant to make all further rent payments by currently dated, unendorsed
certified or official bank check payable to Owner on a bank or trust company
that is a member of the New York Clearing House.

(2)The use of the demised premises for the purposes specified in Article 2 shall
not in any event be deemed to include, and Tenant shall not use, or permit the
use of the demised premises or any part thereof for:

a)the conduct of a public auction of any kind or of any gaming or gambling
activities, or of any political or club activities, whether private or public;

b)the conduct of a school of any kind (other than a training center for
employees of Tenant);

c)the conduct of a cafeteria or restaurant other than private dining facilities
for Tenant’s officers, employees and business guests;

d)the conduct of any business, occupation or activity which, in the reasonable
judgment of Owner, may (i) create or foster an unusual risk to the security of
the Building or of any of its tenants or occupants, (ii) impair the reputation
of the Building for the highest class of office and commercial uses, or
(iii) interfere with or disturb the occupancy of other tenants in the Building;

e)the conduct of meetings, shows or exhibits for the general public.

In no event shall the demised premises be used or occupied by anyone (as
assignee of this Lease or as subtenant or licensee), who shall not have a
financial standing, or shall not be of a character, or shall not be engaged in a
business, or shall not use the demised premises in a manner, which shall be in
keeping with the standards in such respects of the other office tenancies in the
Building.

In no event shall Tenant cause or permit, as the result of any intentional or
unintentional act or omission on the part of Tenant, its agents, employees,
tenants, subtenants or other occupants of the demised premises to release
Hazardous Substances (hereinafter defined) in or from any portion of the demised
premises in violation of any Environmental Laws (hereinafter defined).  Tenant
shall indemnify, defend and hold harmless Owner and any property manager(s)
engaged by Owner, their successors, assigns, and each of their affiliated
companies, partners, shareholders, agents, directors, officers and employees
(collectively, “Indemnitees”) from and against any and all claims, demands,
penalties, fines, liabilities, settlements, suits, damages, losses, injuries,
costs and expenses of whatever kind or nature, known or unknown, contingent or
otherwise, including, without limitations, attorneys’ and consultants’ fees and
disbursements and investigation and laboratory fees arising out of, or in any
way related to:  (i) the presence, disposal, release or threat of release of any
Hazardous Substance as a result of any act or omission of Tenant, its agents,
employees, tenants, subtenants, invitees or other occupants of the demised
premises, in or from or affecting the demised premises; (ii) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to any such Hazardous Substance; (iii) any lawsuit brought or
threatened, settlement reached or government order relating to such Hazardous
Substance; and (iv) any violations of any



4

--------------------------------------------------------------------------------

 

 

Environmental Laws.  As used herein the term “Hazardous Substance” shall mean
solid waste, hazardous waste, hazardous substance, petroleum product or similar
term as used and defined in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Hazardous Material Transportation Act, the Federal Water Pollution Control Act,
the Superfund Amendments and Reauthorization Act of 1986, any laws relating to
underground storage tanks, and any similar or successor federal law, state law
or local statutes or ordinances and any rules, regulations and policies
promulgated thereunder, as any of the same may be amended from time to time
(collectively, “Environmental Laws”).  Tenant’s indemnity hereunder shall
survive the expiration or sooner termination of this Lease.  Notwithstanding
anything to the contrary contained herein, in no event shall Tenant be
responsible for any Hazardous Substances existing within the demised premises
prior to the Commencement Date.

(3)Supplementing Article 3:

a)Tenant shall cause any permitted alterations, decorations, installations,
additions or improvements (any of the foregoing are herein called “Tenant’s
Changes”) in or about the demised premises, referred to in Article 3, to be
performed in compliance with all applicable Requirements, and in such manner as
not to interfere with, delay, or impose any additional expense upon Owner in the
construction, maintenance or operation of the Building, or interfere with or
disturb the occupancy of other tenants in the Building, and so as to maintain
harmonious labor relations in the Building.  Tenant with diligence and dispatch,
shall procure the cancellation or discharge of all notices of violation arising
from or otherwise connected with Tenant’s Changes which shall be issued by the
Department of Buildings or any other public authority having or asserting
jurisdiction.

b)Owner may require submission to it of plans and specifications for any
proposed Tenant’s Changes and in granting its consent to any Tenant’s Changes
may impose such conditions (in addition to those expressly provided in this
Lease) as to guaranty of completion and payment and of restoration and otherwise
as Owner may reasonably consider desirable.  In no event shall Owner be required
to consent to any Tenant’s Changes which could physically affect any part of the
Building outside of the demised premises or might adversely affect the proper
functioning of any of the Building Systems.  Owner may require Tenant to
reimburse Owner for Owner’s reasonable out-of-pocket costs and expenses to
unrelated third parties for (x) review of Tenant’s plans and specifications for
such Tenant’s Changes, and (y) supervision of compliance with the requirements
of this Lease in the performance of such Tenant’s Changes.

c)Within thirty (30) days after the completion of any Tenant’s Changes, Tenant
shall deliver to Owner a full set of architectural, structural, mechanical and
electrical drawings and specifications showing the demised premises “as built”
by the performance of such Tenant’s Changes.

(4)Supplementing Article 16, insert at the beginning thereof in place of the
first sentence thereof, the following:





5

--------------------------------------------------------------------------------

 

 

“If, at or before the date fixed as the Commencement Date of the term of this
Lease or if at any time during the term hereby demised:

i)Tenant shall file a petition commencing a voluntary case under the Federal
Bankruptcy Code (Title 11 of the United States Code), as now or hereafter in
effect, or under similar law, or file a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any state bankruptcy law or any
similar state law or, if Tenant is then a banking organization, shall file an
application for voluntary liquidation or dissolution applicable to banking
organizations; or

ii)an involuntary case against Tenant as debtor is commenced by a petition under
the Federal Bankruptcy Code (Title 11 of the United States Code), as now or
hereafter in effect, or under similar law, or a petition or answer proposing the
adjudication of Tenant as a bankrupt or its reorganization pursuant to any state
bankruptcy law or any similar state law shall be filed in any court and same
shall not be dismissed within sixty (60) days after the filing thereof or if
Tenant shall consent or acquiesce in filing thereof; or

iii)a custodian, receiver, United States Trustee, trustee or liquidator of
Tenant or of all or substantially all of Tenant’s property or of Tenant’s
property in the demised premises shall be appointed in any proceedings brought
by Tenant; or if any such custodian, receiver, United States Trustee, trustee or
liquidator shall be appointed in any proceedings brought against Tenant and
shall not be discharged within sixty (60) days after such appointment, or if
Tenant shall consent to or acquiesce in such appointment; or

iv)if Tenant shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due; or

v)if Tenant is then a banking organization, if the Superintendent of Banks of
the State of New York or any other public officer having like authority and
power over Tenant as a banking organization shall take possession of the
business and property of Tenant at the demised premises;

then, Owner may, at its option, cancel or terminate this lease by giving Tenant
written notice to such effect within a reasonable time after receipt of notice
of the happening of any one or more of such events.”

(5)Supplementing the provisions of Article 17:

Nothing in Article 17 shall be deemed to require Owner to give the notices
provided for therein prior to the commencement of a summary proceeding for
nonpayment of rent or a plenary action for the recovery of rent on account of
any default in the payment of rent, it being acknowledged and agreed by both
parties that the sole purpose of such notices is to create a conditional
limitation hereunder, and in the event such notices are given by Owner, Tenant
shall become a holdover tenant and this Lease shall terminate forthwith at the
expiration of the applicable notice period with the effects provided in
Article 17(l).



6

--------------------------------------------------------------------------------

 

 

(6)Supplementing Articles 17 and 18:

a)Tenant expressly recognizes that Tenant’s due and punctual performance of all
its obligations under this Lease throughout the term hereof is of paramount
importance to Owner and, without limiting the provisions of Articles 17 and
37C(5), Tenant agrees that, if Tenant (i) shall fail to pay for seven (7) days
after it becomes due an installment of fixed rent or regularly recurring
additional rent for two (2) months in any period of twelve (12) months, or
(ii) shall default in the timely performance of any other obligation of Tenant
under this Lease with respect to which Owner shall have given Tenant notice of
default, and such default shall occur more than two (2) times in any period of
twelve (12) months, then notwithstanding that such failure or other default
shall have been cured within the applicable grace period provided in said
Articles, any further similar default shall be deemed to be deliberate and Owner
thereafter may, without further notice of default, serve a five (5) day notice
of cancellation of this Lease as and with the effects provided in subparagraph
(1) of Article 17.

b)Instead of the liquidated damages determined pursuant to Article 18(c), Owner
may, at its election, recover from Tenant as liquidated damages an amount
determined pursuant to Article 16(b).

(7)Supplementing Article 22, Tenant acknowledges and agrees that the damage to
Owner resulting from Tenant’s failure to timely surrender the demised premises
to Owner will be substantial, will exceed the amount of fixed rent, additional
rent and escalation rent theretofore payable hereunder and will be impossible to
accurately measure.  Tenant therefore agrees that if possession of the demised
premises is not surrendered to Owner within one (1) day after the Expiration
Date or the sooner expiration of the term of this Lease, Tenant shall pay Owner
as liquidated damages (and not as a penalty) for each day during which Tenant
holds over in the demised premises after the Expiration Date or earlier
expiration of the term of this Lease, a sum equal to one and one half (1-1/2)
times the average fixed rent, additional rent and escalation rent which was
payable on a per diem basis under this Lease on the last day of the term
thereof.  Tenant’s obligations hereunder shall survive the Expiration Date or
earlier expiration of the term of this Lease.

(8)Supplementing and amending Article 27, Tenant shall have no liability
whatsoever to Owner on account of the inability of Tenant to timely fulfill any
of Tenant’s obligations under this Lease (except for obligations to pay money)
by reason of any events as set forth in this Article 27.

(9)Supplementing Article 28, “requests” or “approvals” by Owner or Tenant under
this Lease shall be deemed to be notices.  All notices shall be in writing.

(10)Supplementing and amending Article 29:

a)Any use of the demised premises or arrangement of partitioning which
interferes with the normal operation of the HVAC systems serving the demised
premises may require changes or alteration in the systems or the ducts through
which the same operate.  Any changes or alterations so occasioned shall be made
by Tenant at its



7

--------------------------------------------------------------------------------

 

 

own cost and expense but no such changes or alterations shall be made by Tenant
without the prior written consent of Owner first had and obtained, which consent
shall not be unreasonably withheld, conditioned or delayed.  All such changes
shall be in accordance with plans and specifications submitted to and approved
by Owner prior to the commencement of the work necessary to accomplish the same
and all work done in accordance with this Article shall be done by a general
contractor approved in advance by Owner which approval shall not be unreasonably
withheld, conditioned or delayed.  Owner shall have free and unrestricted access
at reasonable times and upon reasonable prior notice, which notice may be oral,
(except no notice shall be required in the case of emergencies) to all Building
HVAC equipment located in or readily accessible through the demised
premises.  Owner shall use reasonable efforts to minimize interference with
Tenant’s business while accessing the Building HVAC equipment and shall use
reasonable efforts to have any such work performed expeditiously and with due
diligence, but, notwithstanding the foregoing, Owner shall not be required to
utilize overtime labor or pay overtime wages in connection therewith.

Any air-conditioning shall be furnished by Owner on business days (as defined in
Article 31 hereof) from 8:00 A.M. to 6:00 P.M. (from Monday to Friday).  Owner
reserves the right to stop the service of said air-conditioning equipment when
necessary by reason of accident or of repairs, alterations or improvements in
the judgment of Owner desirable or necessary to be made thereto until such
repairs, alterations or improvements shall have been completed, and Owner shall
further have no responsibility or liability for failure to supply said
air-conditioning service when prevented from so doing by strikes, accidents or
any causes beyond Owner’s reasonable control, or by orders or regulations of any
federal, state, municipal or county authority or failure of electric current,
steam and/or water or other suitable power supply for the operation of said
air-conditioning system equipment.

b)Upon notification by Tenant to Owner’s representative in the Building prior to
3:00 P.M. on Mondays through Fridays and prior to 3:00 P.M. on Fridays for
weekend service, Owner agrees to furnish air-conditioning or heat to the demised
premises at hours and days not provided for herein, at a cost to Tenant, which
Tenant agrees to pay, of Owner’s then standard rate for such service.  To the
extent that Article 29 of this Lease is inconsistent with this Article, the
provisions of this Article shall prevail.

c)Owner acknowledges that Tenant may wish to install supplemental HVAC in the
demised premises and that such installation is acceptable to Owner provided that
the location is subject to Owner’s approval in its sole discretion, that proper
plans are submitted to Owner and the work and installation are done in
accordance with and subject to Articles 3, 37 and 50 of this Lease.

(10)If Tenant shall fail to pay any installment of fixed rent or any amount of
additional rent for more than five (5) business days after it shall have become
due and payable, then, whether or not a notice of default has been given
therefor pursuant to the provisions of Section 37C(6)(a), Tenant shall pay Owner
as a late charge and as additional rent a sum equal to interest at the
Applicable Rate on the amount unpaid, computed from the date such payment was



8

--------------------------------------------------------------------------------

 

 

due through and including the date of payment.  Such late charge shall be
without prejudice to any of Owner’s rights and remedies hereunder or at law for
nonpayment or late payment of rent and shall be in addition thereto.

38.Electricity

A.For purposes of this Article, the following terms shall have the following
meanings:

(1)The term “Owner’s Cost”, shall mean, the average cost per kilowatt hour and
average cost per kilowatt demand, by time of day, if applicable, to Owner of
purchasing electricity for the building, including, without limitation, fuel
adjustment charges (as determined for each month of the relevant period and not
averaged) rate adjustment charges, sales tax, and/or any other factors, used by
the public utility company (the “Utility”) servicing the building in computing
its charges to Owner applied to the kilowatt hours of energy and kilowatts of
demand purchased by Owner during a given period, and further including
transmission and transformer losses (to be determined by Owner if such losses
are not measured by the Submeter, as defined herein); and

(2)The term “Owner’s Statement”, shall mean an instrument containing a
computation (or estimate thereof), of Owner’s Cost, or any other computation to
be made by Owner pursuant to the provisions of this Article.

B.Subject to the provisions of subdivision 4 of paragraph C hereof, Tenant
agrees that Owner may furnish electricity to Tenant on a “rent inclusion” basis
or on a “submetering” basis.  On the Commencement Date, electricity will be
furnished on a rent inclusion basis.

(1)Submetering.  In the event that Owner shall furnish electricity to Tenant on
a “submetering basis” Owner shall, at Owner’s sole cost and expense, install a
meter or meters (collectively, the “Submeter”), at a location designated by
Owner, connections from the risers and/or circuits servicing the demised
premises to the Submeter and perform all other work necessary for the furnishing
of electric current by Owner to the demised premises in the manner provided for
in this subdivision (1).  If and so long as electric current is supplied by
Owner to the demised premises to service Tenant’s office equipment and the
machinery and mechanical equipment for the air conditioning units utilized by
Tenant, if any, Tenant will pay Owner or Owner’s designated agent, as additional
rent for such service, the amounts, as determined by the Submeter, for the
purpose of measuring Tenant’s consumption and demand.  In the event said air
conditioning units are used by other tenants of the Building, the electric
charges for such units shall be allocated by Owner proportionately, on the basis
of the respective amount of rentable square feet occupied by such tenants,
including Tenant.  The additional rent payable by Tenant pursuant to this
subdivision (1), shall be computed in the same manner as that for computation of
Owner’s Cost, as applied to the demised premises, plus a fee (the “Overhead
Charge”) equal to eight (8%) percent of such charge to Owner, representing
administrative/overhead costs to Owner.  The amounts computed from the Submeter
together with the Overhead Charge, are herein collectively called the
“Electricity Additional Rent”, and such amounts computed from the Submeter shall
be binding and conclusive on Tenant absent manifest error.  If the Submeter
should fail to properly register or operate at any time during the term of this
lease for any reason



9

--------------------------------------------------------------------------------

 

 

whatsoever, Owner may estimate the Electricity Additional Rent, and when the
Submeter is again properly operative, an appropriate reconciliation shall be
made, by Tenant paying any deficiency to Owner within ten (10) days after demand
therefor, or by Owner crediting Tenant with the amount of any overpayment, as
the case may be.  Owner, at its option, may from time to time, increase the
Electricity Additional Rent based upon any increase in Owner’s Cost (and only to
the extent of such increase).  The periods to be used for the aforesaid
computation shall be as Owner, in its sole discretion, may from time to time
elect.  Where more than one meter measures the electric service to Tenant
(including such electric energy as is consumed in connection with the operation
of the ventilation and air conditioning equipment servicing the demised
premises), the electric service rendered through each meter may be computed and
billed at Owner’s option, separately as above set forth, or cumulatively.  Bills
for the Electricity Additional Rent (“Bills”) shall be rendered to Tenant at
such time as Owner may elect.



Owner and Tenant agree, that the Submeter might be installed subsequent to the
Commencement Date.  In such event, Owner, at Owner’s sole option, may either
(x) estimate the Electricity Additional Rent payable by Tenant for the period
commencing on the Commencement Date and ending on the Occupancy Reading Date
(hereinafter defined), and Tenant shall pay to Owner, within ten (10) days after
demand therefor, the amount set forth on Owner’s estimate and, after rendition
of a subsequent Owner’s Statement, an appropriate reconciliation shall be made
for any deficiency owed by Tenant, or any overage paid by Tenant, or (y) render
a Owner’s Statement to Tenant, after a reading of the installed Submeter is made
(said date upon which the Submeter is read, being herein called the “Occupancy
Reading Date”) on or about the date upon which Tenant shall have commenced
normal business operations in the demised premises, and the amount calculated
from the Submeter on the Occupancy Reading Date shall be determined on a per
diem basis and then multiplied by the number of days from the Commencement Date
through the Occupancy Reading Date to arrive at the amount due for said period,
and Tenant shall pay the Electricity Additional Rent on the basis of such
Submeter reading within ten (10) days after rendition of Owner’s Statement
detailing such computation.

(2)Rent Inclusion.  In the event that Owner shall furnish electricity to Tenant
on a “rent inclusion” basis, Tenant acknowledges and agrees that the fixed rent
set forth in this Lease shall be increased by an amount (the “Electricity Rent
Inclusion Factor”; hereinafter defined and sometimes called the “ERIF”) to
compensate Owner for the electrical wiring and other installations necessary
for, and for its obtaining and making available to Tenant the redistribution of
electric current to the demised premises as additional service, and (ii) the
ERIF shall be subject to periodic adjustments as hereinafter provided.  The
Electricity Rent Inclusion Factor shall mean (x) the amount determined by
multiplying Owner’s Cost on January 1, 2005 by Tenant’s average kilowatt hour
and average kilowatt demand usage (determined by the most recent survey under
this subdivision (2), or (y) if no such survey has yet been made, the average on
a per rentable square foot basis of the charges for electric current to the
demised premises pursuant to subdivision (1) of this Section B (exclusive of the
Overhead Charge) for the twelve (12) full calendar months preceding the month in
which the provisions of this subdivision (2) shall become effective, multiplied
by the number of square feet of rentable area of the demised premises, plus
eight (8%) percent of the resulting total.  If Owner’s Cost shall have been, or
shall be, increased whether due to a change in electric rates, charges, fuel
adjustments, service classifications, taxes or otherwise, the ERIF shall,
effective as of the date of such increase in cost, be increased in the same
percentage and the fixed rent shall be increased



10

--------------------------------------------------------------------------------

 

 

accordingly on account thereof.  If the provisions of this subdivision (2) shall
be effective prior to the expiration of a period of twelve (12) full consecutive
months during which Tenant is paying for electric energy to the demised premises
pursuant to said subdivision (1) of this Article (and no survey has yet been
made under this subdivision (2)), so that the ERIF cannot be determined in the
manner described in the preceding sentence, then the Electricity Rent Inclusion
Factor shall mean the amount determined by multiplying Owner’s Cost by Tenant’s
average kilowatt hour and average kilowatt demand usage determined by the
estimate of an electrical consultant selected by Owner, plus eight (8%) percent
of the resulting total.  When a survey has been made by the electrical
consultant selected by Owner (the “Consultant”), the parties shall make
adjustment for any deficiency owed by Tenant or any overage paid by
Tenant.  Notwithstanding the foregoing, on the Commencement Date the ERIF shall
be $26,304 per annum, and the fixed rent set forth in Article 37 hereof includes
such amount.



The parties agree that the Consultant shall determine the ERIF in accordance
with the provisions of this subdivision (2).  The Consultant may from time to
time make surveys in the demised premises of the electrical equipment and
fixtures and use of current therein, and the ERIF, effective as of the date of
the survey, shall be redetermined by the Consultant in accordance with the
survey results and the provisions of this subdivision (2).

The determination by the Consultant shall be binding and conclusive on Owner and
Tenant from and after the delivery of copies of such determinations to Owner and
Tenant, unless within thirty (30) days after the delivery of such copies, Tenant
disputes such determinations by having an independent reputable electrical
consultant selected and paid for by Tenant, consult with Owner or its consultant
as to said determinations.  If they shall both agree upon the same, their said
agreement shall be binding upon the parties, or if the difference between them
is five (5%) percent or less of the determinations made by the Consultant then
the determinations made by the Consultant shall be binding upon the parties.  If
Owner or the Consultant and Tenant’s consultant cannot agree within the said
five (5%) percent of each other, they shall jointly select a third duly
qualified independent, reputable electrical consultant who shall determine the
matter and whose decision shall be binding upon both parties with the same force
and effect as if a non-appealable judgment had been entered by a court of
competent jurisdiction.  If Owner or the Consultant and Tenant’s consultant
cannot agree upon such a third electrical consultant, the matter shall be
submitted to arbitration in accordance with Article 45.  Any charges of such
third consultant shall be borne equally by both parties.  When the amount of
such increase has been determined, the parties shall execute an agreement
supplementary hereto to reflect such adjustment in the amount of fixed rent
effective from the date determined by such electrical consultant as
aforesaid.  Notwithstanding the foregoing, until such final determination,
Tenant shall pay fixed rent to Owner in accordance with the determinations made
by the Consultant.  After such final determinations, the parties shall make
adjustment for any deficiency owed by Tenant or any overage paid by Tenant.

C.General Conditions

(1)Owner shall not be liable in any way to Tenant for any failure or defect in
the supply or character of electric service furnished to the demised premises by
reason of any requirement, act or omission of the Utility or for any other
reason not attributable to the



11

--------------------------------------------------------------------------------

 

 

negligence of Owner, whether electricity is provided by public or private
utility or by any electricity generation system owned and operated by Owner.

(2)Tenant shall at all times comply with the rules, regulations, terms and
conditions applicable to service, equipment, wiring and requirements of the
Utility.  Tenant shall not use any electrical equipment which, in Owner’s
reasonable judgment, would exceed the capacity of the existing risers serving
the demised premises (the “Basic Capacity”) or interfere with the electrical
service to other tenants of the Building.  Tenant agrees not to connect any
additional electrical equipment to the Building electric distribution system,
other than lamps, personal computers, copiers, typewriters and other similar
office machines which consume comparable amounts of electricity, without Owner’s
prior consent.  In the event that, in Owner’s sole judgment, Tenant’s electrical
requirements require in excess of the Basic Capacity and necessitate
installation of an additional riser, risers or other proper and necessary
equipment, Owner shall so notify Tenant of same.  Within five (5) business days
after receipt of such notice, Tenant shall either cease such use of such
additional electricity or shall request that additional electrical capacity
(specifying the amount requested) be made available to Tenant.  Owner, in its
reasonable judgment, shall determine whether to make available such additional
electrical capacity to Tenant and the amount of such additional electrical
capacity to be made available.  If Owner shall agree to make available
additional electrical capacity and the same necessitates installation of an
additional riser, risers or other proper and necessary equipment, including,
without limitation, any switchgear, the same shall be installed by Owner.  Any
such installation shall be made at Tenant’s sole cost and expense, and shall be
chargeable and collectible as additional rent and paid within thirty (30) days
after the rendition of a bill to Tenant therefor.  Tenant shall furnish and
install, at its expense, all original and replacement lighting tubes, lamps,
bulbs and ballasts required in the demised premises.

(3)The parties acknowledge that they understand that it is anticipated that
electric rates, charges, etc. may be changed by virtue of time-of-day rates or
other methods of billing, and that the references in the foregoing subdivisions
to changes in methods of or rules on billing are intended to include any such
changes.

(4)Owner shall have the right at any time, and from time to time, during the
term of this Lease, upon thirty (30) days prior written notice to Tenant, to
change the furnishing of electricity to Tenant from a rent inclusion basis to a
submetering basis, or visa versa.  In addition, Owner shall have the right to
terminate the furnishing of electricity to the demised premises on a
rent-inclusion, submetering, or any other basis at any time, upon thirty (30)
days’ written notice to the Tenant in which event Tenant shall make application
directly to the Utility for Tenant’s entire separate supply of electric current
to the demised premises and Owner shall permit its wires and conduits, to the
extent available and safely capable in Owner’s sole judgment, to be used for
such purpose.  Any meters, risers or other equipment or connections necessary to
enable Tenant to obtain electric current directly from the Utility shall be
installed at Tenant’s sole cost and expense, subject to the provisions of this
Lease.  Rigid conduit only will be allowed.  Owner, upon the expiration of the
aforesaid thirty (30) days’ written notice to the Tenant, may discontinue
furnishing the electric current but this Lease shall otherwise remain in full
force and effect.  Provided that Tenant is diligently pursuing obtaining direct
electrical service Owner will continue to provide electricity to the demised
premises on a redistribution basis for such period of time as is reasonably
required by Tenant to arrange to obtain electrical



12

--------------------------------------------------------------------------------

 

 

service directly from the Utility.  Commencing when Tenant receives such direct
service (or submetering) and as long as Tenant shall continue to receive such
service, the fixed rent payable under this Lease shall be reduced where
electricity rent inclusion is discontinued, by a sum equal to what the ERIF
portion of the fixed rent was at the time of such discontinuance.

(5)In the event that pursuant to any of the provisions of this Article, any
initial determinations, statements or estimates are made by or on behalf of
Owner (whether such initial determinations, statements or estimates are subject
to dispute or not pursuant to the provisions of this Article), Tenant shall pay
to Owner the amount(s) set forth on such initial determinations, statements or
estimates, as the case may be, until subsequent determinations, statements or
estimates are rendered, at which time, the parties shall make adjustment for any
deficiency owed by Tenant, or any overage paid by Tenant.

(6)Notwithstanding any provisions of this Article and regardless of the manner
of service of electric current to the demised premises (whether by rent
inclusion or submetering), in no event shall the cost to Tenant for electric
energy to the demised premises be greater or less than one hundred eight (108%)
percent of Owner’s Cost unless otherwise provided herein.

(7)If any tax is imposed upon Owner’s receipts from the sale or resale of
electric current to Tenant by any Federal, state or municipal authority, Tenant
agrees that, unless prohibited by law, a portion of such taxes (based on the
amount of the Electricity Additional Rent as applied to the appropriate tax
rate) shall be passed on to, and included in the bill of, and paid by Tenant to
Owner as additional rent.

D.The provisions of this Article are subject to any requirements or demands
imposed by the Utility.

39.Superior Leases and Mortgages

A.For the purposes of this Article a “Mortgagee” shall mean the holder of a
mortgage affecting the Building and “Lessor” shall mean the holder of a superior
lease affecting the Building.

B.(1)If the date of expiration of any superior lease shall be the same day as
the Expiration Date, the term shall end and expire twelve (12) hours prior to
the expiration of the superior lease.  If, in connection with the financing of
the Land, the Building or the interest of the lessee under any superior lease,
or if in connection with the entering into of a superior lease, any lending
institution or Lessor shall request reasonable modifications of this Lease that
do not increase Tenant’s monetary obligations under this Lease, or adversely
affect or diminish the rights, or increase the other obligations of Tenant under
this Lease (other than to a de minimis extent), Tenant shall make such
modifications.

(2)Neither the Mortgagee nor the Lessor, as the case may be, nor anyone claiming
by, through or under such Mortgagee or Lessor, as the case may be, including a
purchaser at a foreclosure sale, shall be:



13

--------------------------------------------------------------------------------

 

 

i)liable for any act or omission of any prior Owner except for continuing acts
omissions or defaults (including, without limitation, the then defaulting
Owner), or

ii)subject to any defense or offsets which Tenant may have against any prior
Owner (including, without limitation, the then defaulting Owner), or

iii)bound by any payment of rental which Tenant may have made to any prior Owner
(including, without limitation, the then defaulting Owner) more than thirty days
in advance of the date upon which such payment was due, or

iv)bound by any obligation to make any payment to or on behalf of Tenant, or

v)bound by any obligation to perform any work or to make improvements to the
demised premises, except for (i) repairs and maintenance pursuant to the
provisions of Article 4 hereof, the need for which repairs and maintenance first
arises after the date upon which such owner, Lessor, or Mortgagee shall be
entitled to possession of the demised premises, (ii) repairs to the demised
premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article 9 hereof, but only to the extent that such repairs can be
reasonably made from the net proceeds of any insurance actually made available
to such Lessor or Mortgagee, and (iii) repairs to the demised premises as a
result of a partial condemnation pursuant to Article 10 hereof, but only to the
extent that such repairs can be reasonably made from the net proceeds of any
award made available to such Lessor or Mortgagee, or

vi)bound by any amendment or modification of this Lease made without its
consent, or

vii)bound to return Tenant’s security deposit, if any, until such deposit has
come into its actual possession and Tenant would be entitled to such security
deposit pursuant to the terms of this Lease.

C.If at any time prior to the expiration of the term, any superior lease shall
terminate or be terminated for any reason or any Mortgagee comes into possession
of the Land or the Building or the estate created by any superior lease by
receiver or otherwise, Tenant agrees, at the election and upon demand of any
owner of the Land or the Building, or of the Lessor, or of any Mortgagee in
possession of the Land or the Building, to attorn, from time to time, to any
such owner, Lessor or Mortgagee or any person acquiring the interest of Owner as
a result of any such termination, or as a result of a foreclosure of such
Mortgage or the granting of a deed in lieu of foreclosure, upon the then
executory terms and conditions of this Lease, subject to the provisions of
Section 39B hereof, for the remainder of the term, provided that such owner,
Lessor or Mortgagee, as the case may be, or receiver caused to be appointed by
any of the foregoing, shall then be entitled to possession of the demised
premises.  The provisions of this Section 39C shall enure to the benefit of any
such owner, Lessor or Mortgagee, shall apply notwithstanding that, as a matter
of law, this Lease may terminate upon the termination of any



14

--------------------------------------------------------------------------------

 

 

superior lease, and shall be self-operative upon any such demand, and no further
instrument shall be required to give effect to said provisions.  Tenant,
however, upon demand of any such owner, Lessor or Mortgagee, shall execute, at
Tenant’s expense, from time to time, instruments, in recordable form, in
confirmation of the foregoing provisions of this Section 39C, reasonably
satisfactory to any such owner, Lessor or Mortgagee, acknowledging such
attornment and setting forth the terms and conditions of its tenancy.  Nothing
contained in this Section 39C shall be construed to impair any right otherwise
exercisable by any such owner, Lessor or Mortgagee.

D.As long as any superior lease or mortgage shall exist, Tenant shall not seek
to terminate this Lease by reason of any act or omission of Owner until Tenant
shall have given written notice of such act or omission to all Lessors and
Mortgagees at their addresses provided to Tenant, and if any such Lessor or
Mortgagee, as the case may be, shall have notified Tenant within ten (10)
business days following receipt of such notice of its intention to remedy such
act or omission, until a reasonable period of time shall have elapsed following
the giving of such notice, during which period such Lessors and Mortgagees shall
have the right, but not the obligation, to remedy such act or omission.

40.Indemnification and Liability of Owner

A.Supplementing Article 8, Tenant shall indemnify and save harmless Owner
against and from (a) any and all third-party claims (i) arising from (x) the
conduct of business in or management (other than by Owner) of the demised
premises or (y) any work or thing whatsoever done, or any condition created
(other than by Owner) in or about the demised premises during the term of this
Lease or during the period of time, if any, prior to the Commencement Date that
Tenant may have been given access to the demised premises pursuant to this
Lease, or (ii) arising from any act or omission of Tenant or any of its
subtenants or licensees or its or their employees, agents or contractors, and
(b) all costs, expenses and liabilities incurred in or in connection with each
such third-party claim or action or proceeding brought thereon.  Tenant’s
indemnity hereunder shall survive the expiration or any sooner termination of
this Lease.  In case any action or proceeding be brought against Owner by reason
of any such claim, Tenant, upon notice from Owner, shall resist and defend such
action or proceeding by counsel chosen by Tenant who shall be reasonably
satisfactory to Owner.  Tenant or its counsel shall keep Owner fully apprised at
all times of the status of such defense.  Counsel for Tenant’s insurer shall be
deemed satisfactory to Owner.

41.Escalation for Real Estate Taxes

A.The real estate taxes levied by the City of New York against the Building and
the Land for the fiscal year commencing July 1, 2005 shall be the “Base
Tax”.  If during the term of this Lease, the real estate taxes levied by the
City of New York against the Land and Building shall be greater than the Base
Tax, Tenant agrees to pay to Owner, as additional rent, the product of the
following:  (x) the amount of the excess of such real estate taxes over the Base
Tax; and (y) Tenant’s Proportionate Tax Share.  However, in no event shall Owner
have any obligation under this Section 41A in the event that real estate taxes
for any fiscal year are less than the Base Tax.



15

--------------------------------------------------------------------------------

 

 

B.(1)In the event that as a result of administrative or court proceedings, the
real estate taxes for any fiscal year subsequent to the Base Tax Year shall be
reduced, Owner shall make an appropriate payment to the Tenant upon receiving a
refund or a tax bill reflecting such reduction from the City of New York, so
that the aggregate payment from Tenant to Owner with reference to such fiscal
year of the City of New York pursuant to the provisions of this Article shall be
brought to the amount which it would have been if the reduced taxes for such
fiscal year were the original taxes levied upon the Land and Building; provided,
however, that in no event shall the fixed rent payable by Tenant under this
Lease in respect of any year be reduced as a result of this Article 41.  If the
attorneys for Owner in any administrative or court proceedings succeed or shall
have succeeded in reducing the assessed valuation for real estate tax purposes
of the Land or the Building for any fiscal year of the City of New York, the
whole or any part of which shall be included within the term of this Lease, and
as a result of such attorneys’ services there shall be payment by Owner to
Tenant or a saving of additional rent payable pursuant to this Article, Tenant
agrees to pay to Owner as additional rent, upon demand, for such services (in no
event, however, shall such payment exceed the amount of the refund or
savings).  The obligation to make the payment required by this Article shall
survive the end or termination of the term of this Lease.

(2)In the event that as a result of administrative or court proceedings, the
Base Taxes shall be reduced, Tenant shall promptly, upon demand, make
appropriate payment(s) to Owner reflecting such reduction from the City of New
York, so that the aggregate payment from Tenant to Owner with reference to the
following fiscal years of the City of New York pursuant to the provisions of
this Article shall be brought to the amount which it would have been if the
reduced Base Taxes were the original taxes levied upon the Land and
Building.  Tenant’s obligation to make such payments shall survive the end or
termination of the term of this Lease.

C.If the term of this Lease shall end or be terminated (for any reason other
than the Tenant’s default) on a day other than the end of a fiscal year of the
City of New York and such end or termination shall be during a fiscal year of
the City of New York as to which a payment is agreed to be made by Tenant
pursuant to the provisions of this Article, then such payment shall be reduced
by the proportion thereof which the number of days elapsed from the end or
termination of the term hereof to the end of the then current fiscal year of the
City of New York bears to 365.

D.Any sum payable by Tenant in accordance with this Article shall be paid on or
before the last day of the fourth month of the fiscal year of the City of New
York to which such payment is applicable.  At least thirty (30) days prior to
such due date, Owner shall furnish Tenant with a certified statement of such sum
and the calculations on which it is based.  Upon written request of Tenant,
Owner shall provide a copy of the relevant underlying tax bill.  The obligation
to make such payment shall survive the end or termination of this Lease.  Tenant
shall not be required to anticipate payment of its proportionate share of any
special Borough-wide assessment levied against the Land and Building unless
Owner shall, in its sole discretion, elect to anticipate payment thereof.

E.All mention herein of “real estate taxes levied by the City of New York” shall
be deemed to refer to the aggregate of all Borough-wide levies against the Land
and Building,



16

--------------------------------------------------------------------------------

 

 

whether called City taxes, City and Borough assessments or by any other
term.  Real estate taxes levied by the City of New York shall not be deemed to
include (i) any penalties, late charges or fines imposed against Owner with
respect to real estate taxes, assessments and the like that are otherwise
includable; (ii) any value-added, transfer tax, gains tax, succession, capital
stock, excise, excess profits, foreign ownership or control, payroll, stamp tax
or mortgage recording tax; (iii) any taxes on Owner’s income; (iv) franchise,
corporate and unincorporated business taxes; or (v) estate, gift or inheritance
taxes.

F.Any dispute arising under this Article shall be submitted to arbitration in
accordance with Article 45.  The right to dispute the amount of any sum payable
under this Article upon Tenant’s part shall be deemed waived unless the same
shall be asserted by service of a notice upon Owner within thirty (30) days of
the rendition of a bill or statement therefor.

42.Escalations for Increases in Operating Expenses.

A.Definitions

(1)“Operating Year” means the period of 12 months or less commencing on the
Commencement Date and ending on the following December 31st, and each successive
period of 12 months thereafter during the Term, and the final period of 12
months or less commencing with January 1st immediately preceding the expiration
of the Term.

(2)“Operating Statement” means a statement setting forth the amount payable by
Tenant for a specified Operating Year (as the case may be) pursuant to this
Section.

(3)“Operating Expenses” means all expenses paid or incurred by or on behalf of
Owner, Owner’s agents and/or their affiliates for the repair, replacement,
maintenance, operation, decoration, management and/or security of the
Building.  “Operating Expenses” shall not, however, include the following items:

i.Interest on and amortization of mortgages encumbering the Building;

ii.The cost of tenant improvements made for tenants of the Building other than
Building-wide tenant improvements made for the benefit of all tenants in the
Building;

iii.The cost of any work or services performed for any particular tenant of the
Building, to the extent that such work or services are in excess of the work or
services which Owner is required to furnish to such tenant under its lease;

iv.Real estate taxes.

v.Costs (including permit, license, and inspection fees) incurred in renovating,
improving, decorating, painting or redecorating vacant space or space for
tenants;



17

--------------------------------------------------------------------------------

 

 

vi.Owner’s cost of electricity or other services sold or provided to tenants,
other than Tenant, for which Owner is to be reimbursed as a charge over the rent
and additional rent payable under the lease with that tenant;

vii.Costs incurred because another tenant violated the terms of its lease;

viii.Repairs or other work needed because of fire, windstorm, or other casualty
or cause insured against by Owner;

ix.Any costs, fines, or penalties incurred because Owner violated a governmental
rule or authority; (Penalties incurred because Owner was late in making any
payment for which Owner was responsible, such as (but not limited to) taxes or
payments under an equipment lease;

x.Costs of correcting or repairing defects in the Building and/or any associated
parking facilities, and/or equipment or the replacement of defective equipment,
to the extent all of the foregoing costs are covered by warranties of
manufacturers, suppliers or contractors, or are otherwise borne by parties other
than Owner;

xi.Legal and other expenses incurred in negotiating or enforcing the terms of
any tenant lease;

xii.Expenses for restoration of the Building required as a result of
condemnation, to the extent Owner receives condemnation proceeds or any similar
award;

xiii.Any expenses for which Owner receives reimbursement from any tenant or any
other party other than pursuant to an ops escalation;

xiv.Legal fees, space planners’ fees, brokers’ commissions, and other related
costs incurred by Owner in connection with leasing space and negotiating leases
in the Building;

xv.Costs associated with the operation of the business of the entity that
constitutes Owner (such as Owner’s general partnership overhead and general
administrative overhead) as the same is distinguished from the costs of
operation of the Building;

xvi.Depreciation on the Building;

xvii.Owner’s general overhead expenses not related to the Building;

xviii.Contributions to charitable organizations;

xix.Costs of installing, operating, or maintaining any specialty service
operated by or under Owner including, without limitation, cafeterias, clubs,
exercise facilities, smoking rooms, day care centers, or restaurants;



18

--------------------------------------------------------------------------------

 

 

xx.Costs incurred in removing the property of former tenants or occupants of the
Building;

xxi.Consulting costs and expenses incurred by Owner except and to the extent the
same relate directly to the management or operation of the Building;

xxii.Costs or fees relating to the defense of Owner’s title to or interest in
the Building, or any part thereof; and

xxiii.Capital expenditures, except that the cost thereof shall be included in
Operating Expenses in an amount equal to the higher of (i) the costs of capital
expenditures for the year in which the costs are incurred and for subsequent
calendar years amortized on a straight-line basis over the useful life of such
improvement as determined in accordance with generally accepted accounting
principles and (b) any savings resulting from the installation of such capital
expenditures.

Owner shall have the right to utilize its own employees for the purpose of
performing any services or furnishing any goods in connection with the repair,
replacement, maintenance, operation, decoration, management and/or security of
the Building.  In addition, Owner shall have the right to employ its affiliates
for the purpose of performing any services or furnishing any goods in connection
with the repair, replacement, maintenance, operation, decoration, management
and/or security of the Project provided, however, that Operating Expenses shall
not include the amount of any overhead or profit increment paid to an affiliate
of Owner to the extent same exceeds the overhead or profit increment which would
be paid in the absence of such affiliation.  If Owner shall eliminate and/or
reduce the payment of any of the items includible in Operating Expenses as a
result of the installation of labor-saving devices, or by other means, in
computing the Additional Rent payable pursuant to this Section, the cost of such
labor-saving devices or other means shall be included in Operating Expenses
whether or not they would otherwise be includible hereunder.

B.Tenant hereby covenants and agrees, during the Term to pay to Owner as
Additional Rent at the times hereinafter specified a sum (an “Operating
Payment”) equal to Tenant’s Proportionate Operating Share of the amount by which
the Operating Expenses for the then current Operating Year exceed the Operating
Expenses for 2006.

C.If, at any time during any Operating Year in respect of which an Operating
Payment is due hereunder, more than 5% of the rentable office space in the
Building shall be vacant or unoccupied, Operating Expenses for such period shall
be adjusted to reflect Operating Expenses that would have been incurred if 95%
of the rentable office space in the Building had been occupied.

D.Owner may furnish to Tenant, prior to the commencement of each Operating Year
a statement setting forth Owner’s reasonable estimate of Tenant’s Operating
Payment for such Operating Year (an “Operating Estimate”).  From and after the
Commencement Date, Tenant shall pay to Owner on the first day of each month
during each Operating Year in respect of



19

--------------------------------------------------------------------------------

 

 

which an Operating Payment may be due, an amount equal to 1/12th of the
Operating Estimate for such Operating Year.  If, for any reason, Owner shall not
furnish to Tenant an Operating Estimate for any Operating Year or if Owner shall
furnish an Operating Estimate for an Operating Year subsequent to the
commencement thereof:  (i) until the first day of the month following the month
in which such Operating Estimate is furnished to Tenant, Tenant shall pay to
Owner on the first day of each month an amount equal to 110% of the monthly sum
payable by Tenant to Owner under this Section in respect of the last month of
the preceding Operating Year; (ii) within 10 days after such Operating Estimate
is furnished to Tenant, Tenant shall, if there shall be a deficiency in the
installments of an Operating Payment theretofore paid for such Operating Year,
pay the full amount thereof or, if there shall have been an overpayment, such
overpayment shall be, at Owner’s option, either refunded to Tenant within thirty
(30) days or credited against the payment(s) of additional rent next coming due;
and (iii) on the first day of the month following the month in which such
Operating Estimate is furnished to Tenant and monthly thereafter throughout the
remainder of such Operating Year Tenant shall pay to Owner an amount equal to
1/12th of the Operating Payment shown on such Operating Estimate.  Owner may, at
any time during any Operating Year, furnish to Tenant a revised Operating
Estimate for such Operating Year, and in such case, the Operating Payment for
such Operating Year shall be adjusted and paid or refunded or credited as the
case may be, substantially in the same manner as provided in the preceding
sentence.

E.Within 180 days of the expiration of each calendar year, Owner shall submit to
Tenant an Operating Statement prepared by Owner, setting forth the Operating
Expenses for the preceding Operating Year.  In the event Tenant’s Operating
Payment shall be greater or less, respectively, than the aggregate of the
Operating Estimate for such Operating Year, then within thirty (30) days after
receipt of such Operating Statement, Tenant shall make payment of any unpaid
portion of the Operating Payment as additional rent, or any excess paid by
Tenant shall be, at Owner’s option, either refunded to Tenant within thirty (30)
days or credited against the payment(s) of additional rent next coming due;
provided, however, if such refund has not been fully paid or credited prior to
the expiration of the term of this lease, Owner shall, provided Tenant is not
then in monetary default hereunder or in any other default beyond applicable
notice and cure periods, refund to Tenant the unpaid or unapplied balance of
such credit, as the case may be, within thirty (30) days after the expiration of
the term, which obligation shall survive the expiration or earlier termination
of this lease.

F.Each Operating Statement shall be conclusive and binding upon Tenant unless
within forty-five (45) days after receipt of such Operating Statement Tenant
shall notify Owner that Tenant disputes the correctness of such Operating
Statement, specifying the particular respects in which the Operating Statement
is claimed to be incorrect.

G.Tenant or Tenant’s representative (which shall not be compensated on a
contingency fee basis) shall have the right, after reasonable notice and during
normal business hours, to inspect and photocopy Owner’s records relating to
Operating Expenses at the place where Owner regularly maintains those
records.  It is expressly understood by Tenant that the information set forth in
such records is of a confidential nature and shall only be used for the purpose
of verifying such Operating Expenses and shall not otherwise be discussed with
or made available to anyone, other than Tenant’s advisors, accountants and
attorneys, unless required by law or court order.  Notwithstanding the giving of
such notice by Tenant and pending resolution



20

--------------------------------------------------------------------------------

 

 

of any such dispute, Tenant shall pay to Owner when due the Operating Payment in
the amount shown on such Operating Statement as provided above together with all
other amounts due under this lease.  Any dispute pursuant hereto shall be
submitted to arbitration pursuant to Article 45.  Owner shall keep for a period
of three (3) years following the receipt by Tenant of an Operating Statements,
complete and accurate books and records with respect to Operating Expenses for
such period.  If the resolution of the dispute is that (a) Owner has overcharged
Tenant, Owner shall reimburse Tenant the amount of such overcharge within thirty
(30) days of demand by Tenant, or (b) Owner has undercharged Tenant, Tenant
shall pay Owner the amount of such overcharge within thirty (30) days of
Tenant’s receipt of the disputed results.  Tenant shall be solely responsible
for the cost of any such inspection, unless such dispute reveals an overcharge
to Tenant of more than five (5%) percent.

H.In the event that the first and/or last Operating Year shall contain less than
12 months in applying the provisions of this Article 42, appropriate adjustments
shall be made to reflect the length of such Operating Year(s).

I.Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be billed twice under the Lease for any Operating Expenses.

43.Restrictions on Signs

A.No lettering, sign, advertisement, notice, or object shall be displayed in or
on the windows or doors, or on the outside of the demised premises, or at any
point inside the demised premises, where the same might be visible outside of
the demised premises, except that the name and logotype of Tenant and its
subtenants may be displayed on or next to the entrance doors of the demised
premises, subject to the approval of Owner (which shall not be unreasonably
withheld) as to the size, color, material, style and location of such display.

B.Owner shall make available to Tenant ten (10) listings for the Tenant named
herein in the lobby directory of the Building.  The initial listings shall be
without charge to Tenant.  From time to time, but not more frequently than once
every three (3) months, Owner shall make changes to the lobby directory to
reflect such changes in the listings therein as Tenant shall request, and Tenant
promptly after request shall pay to Owner Owner’s reasonable out-of-pocket costs
for each change Tenant requests.  Owner shall install directional signage on the
4th floor visible from the elevator lobby directing visitors to the demised
premises.

44.Consents

A.Wherever in this Lease it is provided that either party shall not unreasonably
withhold consent or approval or shall exercise its judgment reasonably, such
consent or approval or exercise of judgment (hereinafter referred to
collectively as “consent”) shall also not be unreasonably delayed.  If a party
considers that the other party has unreasonably withheld or delayed a consent it
shall so notify the other party within ten (10) days after receipt of notice of
denial of the requested consent, or in case notice of denial is not received
within twenty (20) days after making its request for the consent, within ten
(10) days after the expiration of such twenty (20) day period; and within ten
(10) days after giving the first mentioned notice it may submit the question of
whether the withholding or delaying of such consent is unreasonable to



21

--------------------------------------------------------------------------------

 

 

determination by informal arbitration in the manner provided in
Article 45.  Failure to give such first mentioned notice or to make such
submission to arbitration within the period hereinabove provided therefor shall
preclude any further right to dispute the reasonableness of such withholding of
consent.  A consent shall not be deemed to have been unreasonably withheld or
delayed unless the aggrieved party complies with the foregoing procedure and it
shall be so determined by arbitration as aforesaid.  In the event of such
determination, the requested consent shall be deemed to have been granted for
all purposes of this Lease; however, except to the extent otherwise provided
below in this Section A, the party who shall have refused or failed to give such
consent shall not have any liability to the other party therefor and the only
remedy for an unreasonable withholding or delaying of consent by either party
shall be as provided in this Article.

B.Wherever in this Lease or any Exhibit it is provided that the approval of a
representative of either party (such as Owner’s engineer or architect or
Tenant’s designer or engineer) is required for any particular matter, such
approval shall be deemed to be a consent of the party for the purposes of
Section A of this Article, provided that a true copy of the notice requesting
such approval is given to the party so represented before the other party may
claim that such approval has been unreasonably withheld or delayed.

C.Whenever Tenant shall submit to Owner any plan, agreement or other document
for Owner’s consent or approval and Owner shall require the expert opinion of
Owner’s counsel, architect, engineer or other representative or agent of Owner
as to the form or substance thereof, Tenant shall pay to Owner, Owner’s
reasonable out-of-pocket cost of obtaining such expert opinion within ten (10)
days after Owner’s demand therefor.

45.Informal Arbitration

A.Every dispute between the parties which is specifically provided in this Lease
to be determined by informal arbitration shall be submitted to Chairman of the
Board of Directors of the Management Division of the Real Estate Board of New
York, Inc. (or to such officer of said Real Estate Board or of any similar
organization then successor thereto, having like authority or duties), for
determination by him or by such other, impartial person or persons as he may
designate, and such determination, when made and rendered to the parties in
writing, shall be final and conclusive on the parties.  Such submission may be
made by either party on notice to the other (“Notice of Dispute”) and the other
party may then, within ten (10) days after receipt of the Notice of Dispute
present its statement of the matter in dispute (the “Reply”) to such arbitrator,
upon notice to the first party.  The expenses of such informal arbitration shall
be borne by the parties equally.

B.If at the time such dispute is to be submitted neither the Real Estate Board
of New York, Inc. nor any such successor organization shall exist, or if at such
time the appropriate officer of said Real Estate Board or of such successor
organization shall be unwilling or unable to accept the submission, or if
despite diligent efforts made in good faith by either party, the arbitrator is
not appointed or does not commence hearing the matter within thirty (30) days
after the receipt of the Reply, or if the arbitrator to whom the matter is
submitted shall fail to render his decision to the parties in writing within
sixty (60) days after the receipt of the Reply, then in any such event, at the
instance of either party, if the event shall not be due to its fault or neglect,



22

--------------------------------------------------------------------------------

 

 

the matter in dispute shall be determined by arbitration in the City and County
of New York in accordance with the Commercial Arbitration Rules then obtaining
of the American Arbitration Association (or any organization then successor
thereto).  The expenses of such procedure shall be borne by the parties equally.

46.Assignment and Subletting

Supplementing the provisions of Article 11, and in modification and
amplification thereof:

A.If this Lease be assigned, whether or not in violation of the provisions of
this Lease, Owner, may collect rent from the assignee.  If the demised premises
or any part thereof be sublet or be used or occupied by anyone other than Tenant
whether or not in violation of this Lease, Owner may, after default by Tenant
and expiration of Tenant’s time to cure such default, if any, collect rent from
the undertenant or occupant.  In either event, Owner may apply the net amount
collected to the rents herein reserved, but no such assignment, underletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Article 11 or of this Article, or the acceptance of the assignee, undertenant or
occupant as a tenant, or a release of Tenant from the further performance by
Tenant of Tenant’s obligations under this Lease.  The consent by Owner to
assignment, mortgaging, underletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the express consent of
Owner to any other or further assignment, mortgaging or underletting or use or
occupancy by others not expressly permitted by this Article.  References in this
Lease to use or occupancy by others, that is anyone other than Tenant, shall not
be construed as limited to subtenants and those claiming under or through
subtenants but as including also licensees and others claiming under or through
Tenant, immediately or remotely.

B.Any transfer by operation of law or otherwise, of Tenant’s interest in this
Lease or of any subtenant’s interest in a sublease hereunder, or, unless Tenant
or the subtenant is an entity the securities of which are registered under
appropriate statutory authority and listed and traded on a national exchange, of
a 50% or greater interest in Tenant, or in a subtenant hereunder (whether stock,
partnership interest or otherwise), in a single transaction or a related series
of transactions, shall be deemed an assignment of this Lease within the meaning
of Article 11 or an assignment of the sublease within the meaning of Article 46,
as the case may be.

C.(1)If Tenant shall desire to assign this Lease or to sublet the demised
premises to anyone other than in connection with a Permitted Transfer (as
hereinafter defined), Tenant shall submit to Owner a request for Owner’s consent
to such assignment or subletting, which request shall contain or be accompanied
by the following:  (i) the name and address of the proposed assignee or
subtenant; (ii) a description of Tenant’s improvements included therein; (iii) a
fully executed counterpart of the proposed assignment or sublease; (iv) the
nature and character of the business of the proposed assignee or subtenant and
of its proposed use of the demised premises or part thereof; and (v) current
financial information and any other information Owner may reasonably request
with respect to the proposed assignee or subtenant.

(2)Upon receiving such request, Owner shall have the option, in the case of a
proposed sublease to anyone other than in connection with a Permitted Transfer,
to sublet from



23

--------------------------------------------------------------------------------

 

 

Tenant the demised premises for the term proposed and upon all the applicable
covenants, agreements, terms, provisions and conditions contained in this Lease,
at a rental rate with provisions for additional rent equal to the lesser of
(i) as provided in this Lease; or (ii) as provided for in the proposed
sublease.  In the event Owner fails to exercise such option by notice to Tenant,
in writing, given by certified mail, return receipt requested, within thirty
(30) days after Owner’s receipt of the aforesaid request (and all required
accompanying information) from Tenant, such option shall terminate with respect
to the particular subletting as to which consent shall have been requested by
Tenant.  If, however, said option is exercised, Owner, as such subtenant, shall
have the right to further sublet the premises without the consent of Tenant and
shall also have the right to make any change, alterations and improvements in
the demised premises, provided, however, that if such sublease resulting from
the exercise of such option shall terminate more than one (1) year prior to the
end of the term of this Lease, Owner shall restore the demised premises to
substantially their previous condition, reasonable wear and tear excepted.

(3)Anything in this Article 46 contained to the contrary notwithstanding, Owner
shall have the right, within thirty (30) days after receipt of Tenant’s request
(and all required accompanying information) for consent to a proposed sublease
or of an assignment of this Lease to anyone other than in connection with a
Permitted Transfer, to notify Tenant, in writing, of its intention to recapture
the demised premises as of the effective commencement date of the proposed
sublease or assignment and, in that event:  (a) Tenant shall vacate and
surrender to Owner the demised premises as if said date were the date herein set
forth as the termination date of this Lease; and (b) upon Tenant’s vacating and
surrendering the demised premises, Owner and Tenant shall have no further
liability to each other as of said date, except with respect to any unpaid
accrued rent and/or additional rent and except with respect to any other
obligation or matter which, by the terms of this Lease, survives the termination
of this Lease.

For purposes herein, the term “Permitted Transfer” shall mean (i) a transfer to
a successor corporation (as hereinafter defined), (ii) a transfer to a related
corporation (as hereinafter defined), (iii) any public offering of the stock of
Tenant or Tenant’s parent corporation pursuant to the Securities Act of 1933 and
the Securities Exchange Act of 1934, both as amended (collectively, the
“Securities Act”), and/or any state securities laws pursuant to any exemption
from the Securities Act, or (iv) any sale or transfer of the stock of Tenant or
Tenant’s parent corporation whenever Tenant or Tenant’s parent corporation is a
public corporation, the outstanding voting stock of which is registered in
accordance with the provisions of the Securities Act and “listed” on the New
York Stock Exchange or another recognized, national security exchange.  For
purposes hereof, the term “successor corporation” shall mean a corporation or
other business entity into or with which Tenant shall be merged, or
consolidated, or to which substantially all of Tenant’s assets may be
transferred.  For purposes hereof, the term “related corporation” shall mean a
corporation or other business entity which shall control, be controlled by or be
under common control with Tenant.  Tenant may assign this lease or sublet the
demised premises without Owner’s consent (but on not less than ten (10) days’
prior notice to Owner) in connection with a Permitted Transfer and without Owner
having the right to recapture as described in Sections C(2) and C(3) of this
Article provided that any such assignment or subletting shall be part of a bona
fide transaction that is not consummated for the purpose of circumventing the
restrictions set forth in this Article and provided further that Tenant shall
deliver to Owner:  (a) evidence that such transfer qualifies as a Permitted
Transfer; and (b) with



24

--------------------------------------------------------------------------------

 

 

respect to clauses (iii) and (iv) above, any financial information reasonably
requested by Owner.  Notwithstanding anything to the contrary contained in this
Article 46, Tenant shall reimburse Owner for any actual out-of-pocket expenses
that may be incurred by Owner in connection with a Permitted Transfer as a
result of Owner’s review of the items set forth in clauses (a) and (b) above.

D.If Owner does not exercise either of its options set forth in Sections C(2)
and (3) of this Article, Owner shall either approve or deny the proposed
assignment or subletting referred to in Tenant’s notice given pursuant to
Section C within such thirty (30) day period (as set forth in Sections C(2) and
(3) of this Article), and shall not unreasonably withhold its consent to the
proposed assignment or subletting referred to in Tenant’s notice given pursuant
to Section C, provided that:

(1)The proposed assignee or subtenant is (i) is a reputable entity with a
financial standing satisfactory to Owner, (ii) engaged in a business reasonably
satisfactory to Owner, and (iii) will use the demised premises as permitted
under Article 2 (and otherwise in accordance with this Lease) and in such a
manner so as to not violate any negative covenants as to use contained in any
other lease made between Owner and other tenant(s) of the Building.

(2)In the case of a proposed sublease, it is for either all of the demised
premises or for all of Unit C or for all of Unit D (as hereinafter defined).

(3)The proposed assignee or subtenant is not then a tenant or occupant of any
part of the Building or a corporation or other entity which controls or is
controlled by such tenant or occupant or is under common control with such
tenant or occupant.

(4)If Owner should have, or within three (3) months will have, suitable space
available in the Building, the proposed assignee or subtenant shall not then be
a prospective tenant with whom Owner shall have been negotiating for the leasing
of space in the Building.

(5)The proposed assignment or subletting shall be expressly subject to all of
the obligations of Tenant under this Lease and the further condition and
restriction that the assignment or sublease shall not be assigned, encumbered or
otherwise transferred or the premises further sublet by the assignee or
sublessee in whole or in part, or any part thereof suffered or permitted by the
assignee or sublessee to be used or occupied by others, without the prior
consent of Owner in each instance.

(6)No subletting shall end later than one day before the Expiration Date of this
Lease.

(7)Such subletting shall be subject to the express condition, and by accepting a
sublease hereunder each subtenant shall be conclusively deemed to have agreed,
that if this Lease should be terminated prior to the Expiration Date or if Owner
should succeed to Tenant’s estate in the demised premises, then, at Owner’s
election, the subtenant shall attorn to and recognize Owner as the subtenant’s
landlord under the sublease and the subtenant shall promptly execute and deliver
any instrument Owner may reasonably request to evidence such attornment.



25

--------------------------------------------------------------------------------

 

 

(8)There shall be no more than two (2) entities (including Tenant) in the
demised premises as a result of any assignment or subletting.

(9)Tenant is not in default under this Lease beyond the expiration of applicable
notice and cure periods.

(10)Tenant shall reimburse Owner for any expenses that may be incurred by Owner
in connection with the proposed assignment or sublease including, without
limitation, the reasonable out-of-pocket costs of making investigations as to
the acceptability of a proposed subtenant and reasonable legal expenses incurred
in connection with the granting of any requested consent to the sublease.

(11)Tenant shall be required to use Owner’s agent as its agent in respect of the
assignment or subletting.

E.Tenant shall furnish Owner with a counterpart (which may be a conformed or
reproduced copy) of each sublease or assignment made hereunder promptly after
the date of its execution.  Tenant shall remain fully liable for the performance
of all of Tenant’s obligations hereunder notwithstanding any assignment or
subletting provided for herein, and without limiting the generality of the
foregoing, shall remain fully responsible and liable to Owner for all acts and
omissions of any assignee or subtenant or anyone claiming under or through any
assignee or subtenant which shall be in violation of any of the obligations of
this Lease and any such violation shall be deemed to be a violation by Tenant.

F.Notwithstanding any assignment and assumption by the assignee of the
obligations of Tenant hereunder, Tenant herein named, and each immediate or
remote successor in interest of Tenant herein named, shall remain liable jointly
and severally (as a primary obligor) with its assignee and all subsequent
assignees for the performance of Tenant’s obligations hereunder, and, without
limiting the generality of the foregoing, shall remain fully and directly
responsible and liable to Owner for all acts and omissions on the part of any
assignee subsequent to it in violation of any of the obligations of this Lease.

G.Notwithstanding anything to the contrary hereinabove set forth, no assignment
of this Lease (regardless of whether Owner’s consent thereto is required) shall
be binding upon Owner unless the assignee shall execute and deliver to Owner an
agreement, in recordable form, whereby such assignee agrees unconditionally to
be bound by and to perform all of the obligations of Tenant hereunder and
further expressly agrees that notwithstanding such assignment the provisions of
this Article shall continue to be binding upon such assignee with respect to all
future assignments and transfers.  A failure or refusal of such assignee to
execute or deliver such an agreement in recordable form shall not release the
assignee from its liability for the obligations of Tenant hereunder assumed by
acceptance of the assignment of this Lease.

H.(1)If Tenant shall receive any consideration from its assignee for or in
consideration of Tenant’s interests in the Tenant’s Changes, then, Tenant shall
account to Owner therefor and shall pay over to Owner such consideration as and
when such consideration is received.



26

--------------------------------------------------------------------------------

 

 

(2)If Tenant shall receive any rents and/or consideration from its subtenant,
which for any period, shall exceed the fixed rent payable under this Lease for
the same period; or if Tenant shall receive from its subtenant any consideration
for the sale or use of Tenant’s Property or Tenant’s right to use the Tenant’s
Changes; then, in each instance Tenant shall account to Owner therefor and shall
pay over to Owner fifty percent (50%) of such excess rents and such other
consideration, as and when received after deducting (i) Tenant’s actual,
out-of-pocket legal and brokerage fees paid to consummate the sublease (not to
exceed one full commission) and (ii) free rent granted to the subtenant.

I.Notwithstanding anything set forth in this Section 46 to the contrary, Tenant
may, at Tenant’s sole cost and expense, without Owner’s prior consent (and
without Owner having any right to cancel this Lease or to receive any payment
pursuant to this Section 46) but on ten (10) business days prior written notice
to Owner, grant licenses to individuals or entities to use up to, in the
aggregate, two (2) workstations within the demised premises, provided
that:  (i) Tenant shall not alter the demised premises to facilitate such
license(s), separately demise any space within the demised premises or otherwise
act in any way to cause the demised premises to appear other than as a single
tenant space; (ii) Tenant advises Owner in writing at least once annually of any
licensee occupying any portion of the demised premises; (iii) such licensee is
in a business and required to use the demised premises in a manner compatible
with the uses set forth in this Lease; and (iv) the granting of such license
shall not create unusual amounts of traffic in the Building.  In no event shall
anything contained in this Paragraph:  (1) operate as a consent to or approval
by Owner of any of the provisions, covenants or conditions of the license
agreement between Tenant and any licensee and Owner shall not be bound thereby;
(2) be construed to modify, waive or affect:  (x) any of the provisions,
covenants or conditions in this lease; (y) any of Tenant’s obligations under
this lease, or to waive any breach thereof; or (z) any rights of Owner under
this Lease (except insofar as they are increased in connection with such license
agreement(s) and/or the demised premises during the term of any license
agreements); or (3) be construed to enlarge or increase Owner’s obligations
under this lease, to establish any licensee as a party entitled to the
performance or benefit of any of such obligations, or to confer upon any
licensee any benefits or legal rights under this lease.  Notwithstanding
anything to the contrary contained in this Lease, Tenant may include the names
of Tenant’s licensees in the ten (10) building directory listings granted to
Tenant under this Lease.

J.The demised premises is comprised of two office suites designated as Unit C
and Unit D (as indicated on Exhibit D annexed hereto) which, as part of Owner’s
Work, shall be combined and modified to form a single premises.  In the event
that Tenant desires to sublet less than all of the demised premises, it shall,
at its sole cost and expense, divide the demised premises so that Unit C and
Unit D are again separate legally demised office suites either (x) configured in
the same manner as they were prior to Owner’s Work (the “Original
Configuration”) or (y) configured in such other manner as may be approved by
Owner in Owner’s sole discretion upon Owner’s receipt of all plans and
specifications required pursuant to this Lease.  In the event Tenant requests to
configure the space in a manner other than the Original Configuration in
accordance with this Lease and Owner so approves, Owner shall notify Tenant
together with Owner’s approval of such configuration whether or not Owner shall
require Tenant to restore the demised premises to the Original Configuration at
the expiration of the term of this Lease.



27

--------------------------------------------------------------------------------

 

 

47.Brokerage

A.Tenant and Owner each represents and warrants to the other that it has not
dealt with any broker or person in connection with this Lease except Colliers
ABR, Inc. and PBS Realty Advisers, LLC (collectively, the “Broker”).  The
execution and delivery of this Lease by each party shall be conclusive evidence
that such party has relied upon the foregoing representation and warranty.  Each
party shall indemnify (the “Indemnitor”) and hold the other party (the
“Indemnitee”) harmless from and against any and all claims for commission, fee
or other compensation by any person other than the Broker who shall claim to
have dealt with the Indemnitor in connection with this Lease and for any and all
costs incurred by the Indemnitee in connection with such claims, including,
without limitation, reasonable attorneys’ fees and disbursements.  The
provisions of this Article shall survive the expiration or prior termination of
this Lease.  Owner shall pay Broker its commission pursuant to a separate
written agreement.

B.Tenant agrees that in the event it shall, during the term of this lease, seek
to hire from Owner any additional premises in the Building, it shall seek to do
so directly from the Owner without the intervention of any broker or brokers and
if Owner and Tenant shall enter into any lease with respect to any such
additional premises, Tenant shall be required to indemnify and hold harmless
Owner from and against any and all claims or demand for brokerage commissions in
connection therewith (excluding any commissions payable by Owner as a result of
any exclusive leasing agreements entered into by Owner which may give rise to
the obligation to pay such commissions).  Tenant shall have the right,
notwithstanding the foregoing, to engage the services of a broker in connection
with any leasing referred to in this Section B, provided, however, that in such
event Tenant shall be solely responsible for the payment of any and all
brokerage commissions in connection therewith and shall pay the same.

48.Rent Control

If at the commencement of, or at any time(s) during the term of this Lease, the
rent(s) reserved in this Lease shall not be fully collectible for reason of any
Federal, State, County or City law, proclamation, order or regulation, or
direction of a public officer or body pursuant to law, Tenant shall enter into
such agreement(s) and take such other steps (without additional expense to
Tenant) as Owner may request and as may be legally permissible to permit Owner
to collect the maximum rents which may from time to time during the continuance
of such legal rent restriction be legally permissible (and not in excess of the
amounts reserved therefor under this Lease).  Upon the termination of such legal
rent restriction prior to the expiration of the term of this Lease, (a) the
rents shall become and thereafter be payable hereunder in accordance with the
amounts reserved in this Lease for the periods following such termination, and
(b) Tenant shall pay to Owner, if legally permissible, an amount equal to
(i) the rents which would have been paid pursuant to this Lease but for such
legal rent restriction, less (ii) the rents paid by Tenant to Owner during the
period(s) such legal rent restriction was in effect.  Any security deposited by
Tenant may be retained by Owner for one year after such termination of this
Lease, to secure collection of any amount Owner may be entitled to receive
pursuant to clause (b) above.



28

--------------------------------------------------------------------------------

 

 

49.Acceptance of the Demised Premises

Tenant has inspected the demised premises and shall take possession of the
demised premises “as is”, and Owner shall have no obligation to alter, improve,
decorate or otherwise prepare the demised premises for Tenant’s occupancy except
that (i) the demised premises shall be delivered vacant, broom clean and with
water, HVAC and electric service in good working order; and (ii) Owner shall
perform the work as set forth on Exhibit D (“Owner’s Work”).  Owner shall
provide Tenant with a Form ACP-5 for the demised premises.  Owner’s Work shall
be done in accordance with all applicable legal requirements.

50.Tenant’s Alterations

A.Tenant shall prepare and shall submit to Owner for its approval complete,
finished, detailed and fully dimensioned architectural, electric and engineering
plans and drawings (“1/4” scale), and specifications (“Tenant’s Plans”) for all
Tenant’s Changes.  Tenant’s Plans shall conform to all applicable
Requirements.  Tenant shall reimburse Owner for the reasonable out-of-pocket
costs and expenses incurred by Owner in connection with the review and approval
of Tenant’s Plans and the supervision of compliance with the requirements of
this Lease in connection with Tenant’s Changes.  In the event Owner refuses to
approve Tenant’s Plans it shall advise Tenant of those revisions or corrections
Owner requires, and Tenant shall promptly thereafter cause revised Tenant’s
Plans to be submitted to Owner for its approval.  Tenant acknowledges that
Owner’s approval of Tenant’s Plans or of any revisions thereto shall not
constitute an opinion or agreement by Owner that the same are adequate or
sufficient or in compliance with any Requirements, nor shall such approval
impose any present or future liability on Owner, waive any of Owner’s rights or
release Tenant from any of its obligations hereunder.  Tenant further
acknowledges and agrees that Owner’s approval of Tenant’s Plans shall be
conditioned upon Tenant employing licensed persons and firms (where required by
law) and labor for the performance of Tenant’s Work which will not cause any
jurisdictional or other labor disputes in the Building.  In any event, all
contractors or materialmen Tenant proposes to employ shall be subject to Owner’s
prior approval, with approval shall not be unreasonably withheld.

B.Upon Owner’s approval of Tenant’s Plans, Tenant shall cause Tenant’s Plans
(including mechanical plans and specifications) to be filed with the
governmental agencies having jurisdiction thereof, in order to obtain, and shall
obtain, all governmental permits, approvals, licenses, authorizations, waivers,
consents and certificates (collectively, “Permits”) which may be required in
connection with the performance of the Tenant’s Changes.  Owner shall with
reasonable promptness sign the applications for such Permits prepared by Tenant
which require Owner’s signature and Tenant shall indemnify and hold Owner
harmless against any claim, cost, liability or expense resulting from any error,
omission or other impropriety or deficiency in any such application.  All
Tenant’s Changes shall be governed by the provisions of Article 3 and
Section 37C(3) as modified and supplemented by this Article.  Tenant’s
contractors and suppliers shall move construction materials, supplies and
equipment for Tenant’s Changes to the demised premises and to remove
construction waste and debris therefrom, by an elevator to be designated by
Owner, at times appointed by Owner after normal business hours or on other than
business days, giving effect to other previously made appointments.  Tenant’s
contractors and suppliers shall pay Owner’s actual cost basis for the use of
such elevator except for use



29

--------------------------------------------------------------------------------

 

 

during the hours of 8:00 a.m. and 6:00 p.m. Mondays through Fridays.  Such
elevator use shall be subject to reasonable scheduling and supervision by
Owner.  Tenant shall, and shall cause its contractors and suppliers to, comply
with Owner’s rules and regulations, and Owner’s directions for the coordination
and control of construction activities in the Building and the protection and
security of the Building and its systems and occupants.

C.Throughout the performance of any Tenant’s Changes in or about the demised
premises, Tenant shall maintain, or cause to be maintained:

i)Worker’s Compensation insurance coverage in statutory limits for all eligible
workmen engaged in the Tenant’s Changes;

ii)Public Liability insurance, of which Owner shall be a named insured, in
limits of $1,000,000/$1,000,000 for bodily injury and death, $500,000/$1,000,000
for property damage and $10,000,000 umbrella coverage for bodily injury, death
and property damage, which shall also include automobile liability insurance and
blanket contract liability coverage for Tenant’s indemnity obligations to Owner
under this Lease; and

iii)Builder’s All-Risk insurance in an amount equal to the value of the Tenant’s
Changes on the completion thereof.

Tenant shall submit to Owner, before commencement of any Tenant’s Changes in or
about the demised premises, certificates of such Worker’s Compensation, Public
Liability and Builder’s All-Risk insurance.

D.Tenant shall indemnify and save harmless Owner and its agents (including,
without limitation, Colliers ABR, Inc.) from and against any and all third-party
claims, actions, liabilities and obligations arising from any work in connection
with, or other matters related to, the Tenant Changes.

E.Tenant represents and warrants that its use of the demised premises and any
Alterations made by or on behalf of Tenant to the demised premises will conform
to the all Requirements, including (without limitation) the Americans With
Disabilities Act (“ADA”) of July 26, 1990, Publ. L. No. 101-336, 104 Stat. 327,
42 U.S.C. § 12101, et seq., as amended from time to time, and the regulations
promulgated pursuant thereto.  Tenant hereby indemnifies and holds Owner
harmless from and against any and all third-party claims, damages, suits,
liabilities and attorneys’ fees (including, but not limited to appellate
attorneys’ fees) asserted against or suffered by Owner in any way relating to or
arising from, in whole or in part, an actual or asserted claim that the demised
premises, or any portion thereof, is in violation of any Requirements, including
(without limitation) the ADA, or any regulations promulgated pursuant thereto.

F.In the event at any time subsequent to the execution of this Lease Tenant
shall make alterations in the demised premises or install therein devices,
machinery and equipment or relocate any thereof in the demised premises, such
alterations and/or installations shall be made in such a manner as fully to
comply with Local Law No. 5/73 of the City of New York, at the sole cost and
expense of Tenant, and the obligation for such compliance and the payment of the



30

--------------------------------------------------------------------------------

 

 

costs and expenses thereof shall not be affected in any manner by the Tenant’s
obtaining Owner’s consent and approval to any such alteration and/or
installation.  All such alterations and/or installations shall be made in such a
manner as will not prevent the entire Building from being fully in compliance
with said Local Law No. 5/73.

51.Insurance

A.Tenant shall at all times keep Tenant’s property and all other alterations,
installations and improvements made by Tenant in the demised premises now or
hereafter included in the demised premises insured under an “all risk” property
insurance policy and against such other hazards and risks as Owner may from time
to time reasonably designate, for the “full replacement cost” thereof.  Such
full replacement cost shall be determined from time to time but not more
frequently than once in any twelve (12) calendar month period at the request of
Owner or any superior Mortgagee or Lessee by an appraiser, engineer, architect
or contractor designated by Owner or such Mortgagee or Lessee.

B.In addition to fire, lightning and extended coverage insurance, Tenant will
maintain personal injury or property damage insurance, under a policy of general
public liability insurance, with such limits as may reasonably be requested by
Owner from time to time, but not less than $3,000,000/$3,000,000 in respect to
bodily injury or death and $500,000/$1,000,000 for property damage, and
$10,000,000 umbrella coverage for bodily injury, death and property damage, and
the policy or policies evidencing such insurance shall, include Owner, Owner’s
managing agent and any Lessors and Mortgagees (whose name shall have been
furnished to Tenant) as additional insureds, but only with respect to liability
arising out of the ownership, maintenance or use of the demised premises.

C.All policies required to be maintained pursuant to the provisions of this
Lease shall be issued by responsible insurance company or companies authorized
to do business in the State of New York and approved by Owner.  All policies
required to be maintained pursuant to the provisions of this Lease shall have a
written undertaking from the insurer to notify all insureds thereunder at least
thirty (30) days prior to cancellation thereof.  Tenant may provide any
insurance required pursuant to the provisions of this Lease under a so-called
blanket policy or policies covering other parties and locations so long as the
coverage under such policy or policies is not thereby diminished.  Upon request,
Tenant shall furnish Owner with a certificate of insurance evidencing any such
policy or a certificate naming Owner, Owner’s managing agent and any Lessors or
Mortgagees (whose names have been furnished to Tenant), as additional insureds,
as their interests may appear.

D.Neither party to this Lease shall be liable for any damage by fire or other
peril includable in the coverage afforded by the standard form of fire insurance
policy with extended coverage endorsement attached (whether or not such coverage
is in effect), no matter how caused, it being understood that the damaged party
will look solely to its insurer for reimbursement.  Any waiver of rights
contained in this paragraph shall be ineffective if such waiver shall be
unobtainable, or result in an increase in the cost of insurance of the waiving
party, unless the other party shall pay such increase within ten (10) days after
notice thereof.



31

--------------------------------------------------------------------------------

 

 

52.Miscellaneous Additional Provisions

A.This lease is offered for signature by Tenant and it is understood that this
Lease shall not be binding upon Owner or Tenant unless and until Owner and
Tenant shall each have executed and unconditionally delivered a fully executed
copy of this Lease to the other.

B.This lease shall be deemed to have been made in New York County, New York, and
shall be construed in accordance with the laws of the State of New York.  All
actions or proceedings relating, directly or indirectly, to this Lease shall be
litigated only in courts located within the County of New York.  Tenant, and its
successors and assigns hereby subject themselves to the jurisdiction of any
state or federal court located within such county, waive the personal service of
any process upon them in any action or proceeding therein and consent that such
process be served by certified or registered mail, return receipt requested,
directed to the Tenant and any successor at Tenant’s address hereinabove set
forth, and to any assignee at the address set forth in the instrument of
assignment.  Such service shall be deemed made three (3) business days after
such process is so mailed.

C.All agreements provided for in this Lease, whether between the parties or
between either or both of the parties hereto and one or more other parties shall
be in writing.

D.Subject to force-majeure, Tenant shall have access to the demised premises 24
hours per day, seven days per week, 365 days per year.

53.Change of Location

A.Tenant covenants and agrees that Owner shall at any time but not more than
once during the term of this lease have the absolute and unqualified right, upon
not less than sixty (60) days’ notice to Tenant to designate as the demised
premises any comparably sized and configured part of any other floor above the
first floor in the Building which such part shall include comparable common
areas (e.g. bathrooms, elevator access corridors).  Such notice shall specify
and designate the space so substituted for the demised
premises.  Notwithstanding such substitution of space, this lease and all the
terms, provisions, covenants and conditions contained in this lease shall remain
and continue in full force and effect, except that the demised premises shall be
and be deemed to be such substituted space (hereinafter called the “Substituted
Space”), with the same force and effect as if the Substituted Space were
originally specified in this lease as the premises demised hereunder.

B.In the event of the substitution of space as specified in this Article, Owner
shall, at Owner’s expense, prepare the Substituted Space in substantially the
same manner as the demised premises were theretofore prepared and shall have the
right to remove from the demised premises any telephone and communications
lines, floor coverings, wallcoverings, cabinet work, and/or any other
decorations or improvements to the Substituted Space.  In addition, Owner shall
reimburse Tenant for Tenant’s reasonable actual out-of-pocket expenses for
moving Tenant’s furniture, equipment, office contents, telephone and computer
equipment to the Substituted Space (it being the intent of both parties that
Tenant incur no cost or expense in connection with the foregoing items) and the
cost of telecommunications work required in respect of such move.



32

--------------------------------------------------------------------------------

 

 

C.As soon as Owner has completed preparing the Substituted Space, Tenant shall
move to the Substituted Space (it being agreed that Tenant shall be afforded
permission to move its offices after 5:00 PM to the Substituted Space), and upon
the failure of Tenant to so move to the Substituted Space, Owner may, as
Tenant’s agent, remove Tenant from the demised premises to the Substituted
Space.

D.Following any substitution of space pursuant to this Article, Owner and Tenant
shall, promptly at the request of either party, execute and deliver an agreement
confirming such substitution of space.

54.Addendum to Article 34.

A.In lieu of the cash security deposit provided for in Article 34 hereof, Tenant
has delivered to Owner and, shall, except as otherwise provided herein maintain
in effect at all times during the term hereof, an irrevocable letter of credit,
in the form attached hereto and made a part hereof as Exhibit E, in the amount
of $210,432 issued by a banking corporation reasonably satisfactory to Owner and
having its principal place of business or its duly licensed branch or agency in
the City of New York, it being understood and agreed that Tenant shall not have
the right to fulfill its obligations with respect to the security to be
deposited hereunder by way of a cash payment on account of either the initial
security required to be deposited by Tenant hereunder or any replacement or
substitution of, or addition to, such security deposit in whole or in part at
any time during the term hereof.  Such letter of credit shall have an expiration
date that is no earlier than ninety (90) days after the Expiration Date.  If
notwithstanding the foregoing, such letter of credit shall for any reason
whatsoever expire or have an earlier expiration date than required, then a
subsequent or extension letter of credit in the amount of the then expiring
letter of credit and otherwise acceptable to Owner shall be delivered by Tenant
to Owner at least forty-five (45) days prior to the expiration date of the
letter of credit it is replacing, time being of the essence (each such letter of
credit and such extensions or replacements thereof, as the case may be, is
hereinafter referred to as a “Security Letter”).  If Tenant shall fail to obtain
any replacement of a Security Letter within the time limits set forth in this
Section 54A Owner may, without notice to Tenant, draw down the full amount of
the existing Security Letter and retain the same as security hereunder.

B.In the event Tenant defaults in respect to any of the terms, provisions,
covenants and conditions of this Lease beyond expiration of applicable notice
and cure periods, including, but not limited to, the payment of fixed rent and
additional rent, Owner may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any fixed rent
and additional rent or any other sum as to which Tenant is in default or for any
sum which Owner may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, provisions, covenants, and conditions of
this Lease, including but not limited to, any damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner.  To insure that
Owner may utilize the security represented by the Security Letter in the manner,
for the purpose, and to the extent provided in this Article 54, each Security
Letter shall provide that the full amount thereof may be drawn down by Owner
upon the presentation to the issuing bank of Owner’s draft drawn on the issuing
bank without accompanying memoranda or statement of beneficiary.



33

--------------------------------------------------------------------------------

 

 

C.In the event that Tenant defaults in respect of any of the terms, provisions,
covenants and conditions of this Lease beyond expiration of all applicable
notice and cure periods and Owner utilizes all or any part of the security
represented by the Security Letter but does not terminate this Lease as provided
in Articles 17 or 37 hereof, Owner may, in addition to exercising its rights as
provided in Section 54B hereof, retain the unapplied and unused balance of the
principal amount of the Security Letter as security for the faithful performance
and observance by Tenant thereafter of the terms, provisions, and conditions of
this Lease, and may use, apply, or retain the whole or any part of said balance
to the extent required for payment of fixed rent, additional rent, or any other
sum as to which Tenant is in default or for any sum which Owner may expend or be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants, and conditions of this Lease.  In the event Owner applies or retains
any portion or all of the security delivered hereunder, Tenant shall forthwith
restore the amount so applied or retained so that at all times the amount
deposited shall be not less than the security required by Article 34.

D.In the event that Tenant shall fully and faithfully comply with all of the
terms, provisions, covenants and conditions of this Lease, the security shall be
returned to Tenant after the date fixed as the end of the lease and after
delivery of entire possession of the demised premises to Owner.  Every letter of
credit deposited with Owner hereunder shall be transferable by its terms without
charge to Owner or the transferee and shall name Owner or any assignee of Owner
as the beneficiary thereunder.  In the event of a sale of the Land and Building
or leasing of the Building, Owner shall have the right to transfer any interest
it may have in the Security Letter to the vendee or lessee and Owner shall, upon
such transfer, be released by Tenant from all liability for the return of such
Security Letter, and Tenant agrees to look solely to the new landlord for the
return of said Security Letter; and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the Security Letter to a new
landlord.  Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as security and that
neither Owner nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.  In the
event of a sale of the Building Owner shall have the right to require Tenant to
deliver a replacement Security Letter naming the new landlord as beneficiary
and, if Tenant shall fail to timely deliver the same, to draw down the existing
Security Letter and retain the proceeds as security hereunder until a
replacement Security Letter is delivered.

E.Reduction of Security Deposit.

(1)At any time after the sixtieth (60th) month after the Rent Commencement Date,
upon written request of Tenant, provided that:  (i) Tenant is not then in
default hereunder; and (ii) Tenant has not more than twice during the term
hereof made any payments of rent later than the tenth (10th) day following the
day that such payments were due, the amount of security on deposit with Owner
under this Lease shall be reduced to an amount equal to five months of the then
monthly fixed rent.  Owner agrees that upon such occurrence, Owner, at Tenant’s
sole cost and expense, will cooperate with Tenant to amend any letter of credit
then on deposit with Owner to reflect the reduced amount, provided that such
amended letter of credit conforms to the requirements of Paragraph (A) of this
Article and is otherwise in form and substance satisfactory to Owner.



34

--------------------------------------------------------------------------------

 

 

(2)At any time after the ninety-sixth (96th) month after the Rent Commencement
Date, upon written request of Tenant, provided that:  (i) Tenant is not then in
default hereunder; and (ii) Tenant has not more than twice during the term
hereof made any payments of rent later than the tenth (10th) day following the
day that such payments were due, the amount of security on deposit with Owner
under this Lease shall be reduced to an amount equal to four months of the then
monthly fixed rent.  Owner agrees that upon such occurrence, Owner, at Tenant’s
sole cost and expense, will cooperate with Tenant to amend any letter of credit
then on deposit with Owner to reflect the reduced amount, provided that such
amended letter of credit conforms to the requirements of Paragraph (A) of this
Article and is otherwise in form and substance satisfactory to Owner.





35

--------------------------------------------------------------------------------

 

 

J.A.B. MADISON HOLDINGS, L.L.C.

 

By:  J.A.B. Madison Management Corp.

 

By:  Shira Nadich Levin
Name:  Shira Nadich Levin

Title:  President

 

 

BANKRATE, INC.

 

By:  Robert J. DeFranco
Name:  Robert J. DeFranco

Title:Senior Vice President

Chief Financial Officer

 



36

--------------------------------------------------------------------------------